 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
 
 
 
EXHIBIT 10.1
 
PURCHASE AND SALE AGREEMENT BETWEEN
PETROHUNTER HEAVY OIL LTD. AND PEARL EXPLORATION AND PRODUCTION LTD.
EFFECTIVE OCTOBER 1, 2007

 



--------------------------------------------------------------------------------
















PURCHASE AND SALE AGREEMENT


Between


PETROHUNTER HEAVY OIL LTD.


and


PEARL EXPLORATION AND PRODUCTION LTD.




EFFECTIVE OCTOBER 1, 2007








--------------------------------------------------------------------------------




TABLE OF CONTENTS


 Page
 
ARTICLE I DEFINITIONS
1
   
ARTICLE II PURCHASE AND SALE
6
   2.1     Purchase and Sale
6
   2.2     Assets
6
   2.3     Effective Time
8
   
ARTICLE III PURCHASE PRICE
8
   3.1     Total Purchase Price
8
   3.2     Adjustments to Initial Purchase Price
10
   
ARTICLE IV BUYER’S INSPECTION
11
   4.1     Access to Records
11
   4.2     Disclaimer
11
   4.3     Access to the Assets
11
   
ARTICLE TITLE MATTERS
12
   5.1     Definitions
12
   5.2     Unit Holdback
14
   5.3     Interest Additions
15
   5.4     Dispute Resolution
16
   5.5     Condemnation and Eminent Domain
16
   5.6     Preferential Rights and Consents
16
   5.7     Exclusive Remedies
17
   
ARTICLE VI ENVIRONMENTAL MATTERS
17
   6.1     As-Is Where-Is Purchase
17
   6.2     Initial Purchase Price Adjustments for Environmental Defects
17
   6.3     Exclusive Remedies
20
   
ARTICLE VII SELLER’S REPRESENTATIONS
20
   7.1     Corporate Representations
20
   7.2     Seller’s Representations with Respect to the Assets
21
   
ARTICLE VII BUYER’S REPRESENTATIONS
27
   8.1     Organization and Standing
27
   8.2     Power
27
   8.3     Authorization and Enforceability
27
   8.4     Liability for Brokers’ Fees
27
   8.5     Litigation
27
   8.6     No Bankruptcy
27
   8.7     Financial Resources
27
   8.8     Buyer’s Evaluation
27
   8.9     Canadian Securities Matters
28
   
ARTICLE IX COVENANTS AND AGREEMENTS
29
   9.1     Covenants and Agreements of Seller
29
   9.2     Covenants and Agreements of Buyer
31
   9.3     Covenants and Agreements of the Parties
33

 
i

--------------------------------------------------------------------------------



   
ARTICLE X TAX MATTERS
33
  10.1     Apportionment of Tax Liability
33
  10.2     Sales Taxes
34
  10.3     Survival
34
   
ARTICLE XI CONDITIONS PRECEDENT TO CLOSING
34
  11.1     Seller’s Conditions Precedent
34
  11.2     Buyer’s Conditions Precedent
36
   
ARTICLE XII RIGHT OF TERMINATION AND ABANDONMENT
38
  12.1     Termination
38
  12.2     Liabilities Upon Termination
39
   
ARTICLE XIII CLOSING
39
  13.1     Date of Closing
39
  13.2     Time and Place of Closing
39
  13.3     Closing Obligations
39
   
ARTICLE XIV POST-CLOSING OBLIGATIONS
40
  14.1     Post-Closing Adjustments
40
  14.2     Records
40
  14.3     Proceeds and Invoices For Property Expenses Received After the Final
Settlement Date
41
  14.4     Further Assurances
41
  14.5     Survival
41
   
ARTICLE XV ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION
41
  15.1     Buyer’s Assumption of Liabilities and Obligations
41
  15.2     Seller’s Retention of Liabilities and Obligations
41
  15.3     Indemnification
42
  15.4     Procedure
42
  15.5     No Insurance; Subrogation
43
  15.6     Reservation as to Non-Parties
44
   
ARTICLE XVI MISCELLANEOUS
44
  16.1     Expenses
44
  16.2     Notices
44
  16.3     Amendments
45
  16.4     Assignment
45
  16.5     Announcements
45
  16.6     Confidentiality Agreement
45
  16.7     Confidentiality
45
  16.8     Counterparts
45
  16.9     Governing Law
45
  16.10    Entire Agreement
46
  16.11    Binding Effect
46
  16.12    Survival
46
  16.13     No Third-Party Beneficiaries
46
   

 


ii



--------------------------------------------------------------------------------



EXHIBIT LIST


EXHIBIT A                                Leases
EXHIBIT B                                Wells
EXHIBIT C                                Facilities
EXHIBIT D                                Material Agreements
EXHIBIT E                                Preferential Purchase Rights and
Required Consents
EXHIBIT F                                Form of Assignment, Bill of Sale and
Conveyance
EXHIBIT F-1                             Form of Assignment of Oil and Gas Leases
EXHIBIT G                                Capital Projects




 
 
 
 
 
 
iii



--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into this 2nd
day of November, 2007, but effective October 1, 2007 (the “Effective Date”), by
and between PetroHunter Heavy Oil Ltd. (“Seller”), and Pearl Exploration and
Production Ltd. (“Buyer”).  Seller and Buyer may be referred to individually as
a “Party” or collectively as the “Parties.”
 
ARTICLE I
DEFINITIONS
 
1.1.                      “Aggregate Adjustment” means the aggregate of the
Environmental Defect Adjustment and the Interest Addition Adjustment.
 
1.2.                      “Aggregate Defect Threshold” has the meaning set forth
5.1(c).
 
1.3.                      “Agreement” means this Purchase and Sale Agreement.
 
1.4.                      “Allocated Value” means $1,500 per net acre, with
respect to the Fiddler Creek Property only.
 
1.5.                      “Applicable Securities Laws” means, in reference to a
jurisdiction, the securities legislation of such jurisdiction, and the
regulations, rules, orders made and forms prescribed thereunder together with
all applicable policy statements, instruments, blanket orders and rulings issued
by the applicable Securities Commission thereunder.
 
1.6.                      "Assets" has the meaning set forth in Section 2.2.
 
1.7.                      ”Assignee” shall mean Pearl Montana Exploration and
Production Ltd., a Nevada corporation or such other wholly-owned subsidiary of
the Buyer to whom the Buyer may determine to assign this Agreement.
 
1.8.                      “Assumed Liabilities” has the meaning set forth in
Section 15.1.
 
1.9.                      “Authorization” means, with respect to any Person, any
order, permit, approval, consent, acknowledgement, waiver, license or similar
authorization of any Governmental Authority having jurisdiction over the Person.
 
1.10.                      “business day” means a date on which banks are open
for the transaction of business in Denver, Colorado and Calgary, Alberta.
 
1.11.                      “Buyer” means Pearl Exploration and Production Ltd.,
a company existing under the federal laws of Canada.
 
1.12.                      "Capital Projects" has the meaning set forth in
Section 7.2(a).
 
1.13.                      “CBCA” means the Canada Business Corporations Act.
 
1.14.                      “Claim” has the meaning set forth in Section 15.4(d).
 
1.15.                      "Claim Notice" has the meaning set forth in Section
15.4(c).
 

--------------------------------------------------------------------------------


1.16.                      "Closing" has the meaning set forth in Section 13.1.
 
1.17.                      "Closing Amount" has the meaning set forth in Section
3.2(a).
 
1.18.                      "Closing Date" has the meaning set forth in Section
13.1.
 
1.19.                      “Common Shares” means the common shares in the
capital of the Buyer.
 
1.20.                      "Defensible Title" has the meaning set forth in
Section 5.1(a).
 
1.21.                      “Dollar” or “$” means, unless otherwise indicated,
lawful money of the United States of America.
 
1.22.                      “ECA” means Energy Corporation of America.
 
1.23.                      “ECA Agreement” means that certain Asset Purchase and
Sale Agreement between ECA, Westech Energy Corporation, and MAB, dated August 1,
2006, subsequently assigned to Seller pursuant to that certain agreement between
MAB and Seller, dated September 15, 2006.
 
1.24.                      “ECA Expiry Date” has the meaning set forth in
Section 2.3(b).
 
1.25.                      “ECA Holdback Shares” has the meaning set forth in
Section 2.3(c).
 
1.26.                      “ECA Leases” means the Leases with respect to those
Lands subject to the ECA Agreement.
 
1.27.                      “Effective Date” has the meaning first captioned
above.
 
1.28.                      "Effective Time" has the meaning set forth in Section
2.4.
 
1.29.                      “Encumbrance” means any mortgage, charge, easement,
encroachment, lien, adverse claim, assignment by way of security, security
interest, servitude, pledge, hypothecation, conditional sale agreement, security
agreement, net profit interest, area of mutual interest agreement, title
retention agreement, financing statement, royalty, imperfection of title, title
exemption, title defect, right of possession or other encumbrance.
 
1.30.                      “Environmental Consultant” means a third party
environmental consultant selected by Buyer and approved by Seller, which
approval shall not be unreasonably withheld.
 
1.31.                      “Environmental Defect” has the meaning set forth in
Section 6.2(a).
 
1.32.                      "Environmental Defect Adjustment" has the meaning set
forth in Section 6.2(g).
 
1.33.                      “Environmental Defect Notice” has the meaning set
forth in Section 6.2(b).
 
1.34.                      “Environmental Defect Value” has the meaning set
forth in Section 6.2(e).
 
1.35.                      “Environmental Defect Notice Date” has the meaning
set forth in Section 6.2(b).
 
1.36.                      "Environmental Defects Threshold" has the meaning set
forth in Section 6.2(a).
 
2

--------------------------------------------------------------------------------


1.37.                      “Environmental Holdback Shares” has the meaning set
forth in Section 6.2(d)(1).
 
1.38.                      “Environmental Law” means any Law in effect on or
before the Effective Date relating to the control of any pollutant or protection
of the air, water, land, or environment or the release or disposal of hazardous
materials, hazardous substances or waste materials.
 
1.39.                      “Escrow Agent” has the meaning set forth in Section
5.2(a).
 
1.40.                      “Exchange” means the TSX Venture Exchange.
 
1.41.                      "Facilities" has the meaning set forth in Section
2.2(b).
 
1.42.                      ”Fiddler Creek Area” means Townships 5 and 6 South,
Ranges 15 through 18 East (inclusive), in the State of Montana.
 
1.43.                      “Fiddler Creek Property” means those Leases
identified in Exhibit A as being a part of the Fiddler Creek Property.
 
1.44.                      "Final Initial Purchase Price" has the meaning set
forth in Section 14.1(a).
 
1.45.                      "Final Settlement Date" has the meaning set forth in
Section 14.1(a).
 
1.46.                      “Final Settlement Statement” has the meaning set
forth in Section 14.1(a).
 
1.47.                      “Governmental Authority” means any federal,
provincial, state, municipal, county or regional governmental or
quasi-governmental authority, domestic or foreign, and includes any ministry,
department, court, tribunal, arbitral body, commission, bureau, board
administrative or other agency or regulatory body or instrumentality thereof,
any quasi-governmental body or private body exercising regulatory, expropriation
or taxing authority  under or for the account, if any, of the foregoing and any
stock exchange or self-regulatory authority.
 
1.48.                      “Holdback Shares” has the meaning set forth in
Section 5.2(a).
 
1.49.                      “Hydrocarbons” has the meaning set forth in Section
2.2(a).
 
1.50.                      "Indemnified Party" has the meaning set forth in
Section 15.4(c).
 
1.51.                      "Indemnifying Party" has the meaning set forth in
Section 15.4(c).
 
1.52.                      “Individual Defect Threshold” has the meaning set
forth 5.1(c).
 
1.53.                      "Initial Purchase Price" has the meaning set forth in
Section 3.1(a).
 
1.54.                      "Interest Addition" has the meaning set forth in
Section 5.3.
 
1.55.                      “Interest Addition Adjustment” has the meaning set
forth in Section 5.3.
 
1.56.                      "Interest Addition Notice" has the meaning set forth
in Section 5.3.
 
1.57.                      “Knowledge” means to the best knowledge of a Person,
after making due inquiry and, with respect to a Person which is not an
individual, means to the best knowledge of each of
 

3

--------------------------------------------------------------------------------


 
the directors and senior officers (including without limitation, Vice President
of Land and General Counsel) of such Person, after making due inquiry.
 
1.58.                      "Lands" has the meaning set forth in Section 2.2(a).
 
1.59.                      “Laws” means, collectively, all applicable
legislation, regulations, instruments, rules, by-laws, statutes, codes, laws,
ordnances, orders, judgments, decrees, injunctions, directives, rules, consents,
permits, guidelines, approvals and policies and other regulatory instruments of
any Governmental Authority.
 
1.60.                      "Leases" has the meaning set forth in Section 2.2(a).
 
1.61.                      "Losses" means any actual losses, costs, expenses
(including court costs, reasonable fees and expenses of attorneys, technical
experts and expert witnesses and the cost of investigation), liabilities,
damages, demands, suits, claims, and sanctions of every kind and character
(including civil fines) arising from, related directly or indirectly or
reasonably incident to matters indemnified against; excluding however any
special, consequential, punitive or exemplary damages, loss of profits incurred
by a Party hereto (other than such losses which an Indemnified Party is
obligated to pay to a third party in connection with an indemnified claim).
 
1.62.                      “MAB” means MAB Resources LLC.
 
1.63.                      “Material Adverse Effect” when used in connection
with an entity means any change (including a decision to implement such a change
made by the board of directors or by senior management who believe that
confirmation of the decision by the board of directors is probable), event,
violation, inaccuracy, circumstance or effect that is materially adverse to the
business, assets (including intangible assets), liabilities, capitalization,
ownership, financial condition or results of operations of such entity on a
consolidated basis or would materially interfere with the ability of such entity
to perform its obligations under this Agreement and any ancillary agreement
contemplated herein.
 
1.64.                      "Material Agreements" has the meaning set forth in
Section 2.2(d).
 
1.65.                      “Material Change” has the meaning given to such term
in the Securities Act.
 
1.66.                      “Misrepresentation” means a misrepresentation as
defined in the Securities Act.
 
1.67.                      “NI 45-106” means National Instrument 45-106 –
Prospectus and Registration Exemptions.
 
1.68.                      "NRI" means with respect to any Lease, an interest
(expressed as a percentage or decimal fraction) in and to all Hydrocarbons
produced and saved from or attributable to the Lands covered by such Lease,
after giving effect to all royalties, overriding royalties and other burdens
upon, measured by, or payable out of production therefrom.
 
1.69.                      “Offering Jurisdictions” means, collectively, the
Province of Alberta and the United States of America.
 
1.70.                      “Offered Shares” has the meaning set forth in Section
3.1(b).
 
1.71.                      “Performance Payment” has the meaning set forth in
Section 3.1(c).
 
4

--------------------------------------------------------------------------------


1.72.                      "Permitted Encumbrances" has the meaning set forth in
Section 5.1(b).
 
1.73.                      “Person” means a natural person, partnership, limited
partnership, limited liability partnership, corporation, limited liability
corporation, unlimited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity or Governmental
Authority, and pronouns that have a similarly extended meaning.
 
1.74.                      "Preliminary Settlement Statement" has the meaning
set forth in Section 3.2(a).
 
1.75.                      "Property Expenses" has the meaning set forth in
Section 3.2(b).
 
1.76.                      "Records" has the meaning set forth in Section
2.2(e).
 
1.77.                      “Regulation D” means Regulation D as promulgated
under the 1933 Act.
 
1.78.                      “Regulations S” means Regulation S as promulgated
under the 1933 Act.
 
1.79.                       “Remediation” means actions taken to correct an
Environmental Defect in order to conform in all material respects with
Environmental Laws and as recommended in writing by an Environmental Consultant.
 
1.80.                       “Remediation Costs” means the costs or estimates
thereof, to remediate a particular Environmental Defect, as estimated in writing
by an Environmental Consultant.
 
1.81.                      “Reporting Jurisdictions” means collectively the
provinces of British Columbia and Alberta.
 
1.82.                      "Required Consents" has the meaning set forth in
Section 5.6.
 
1.83.                      “Retained Liabilities” has the meaning set forth in
Section 15.2.
 
1.84.                      “Retained Litigation Liabilities” has the meaning set
forth in Section 15.2.
 
1.85.                      “Securities Act” means the Securities Act (Alberta)
as amended.
 
1.86.                      “Securities Commissions” means collectively, the
applicable securities commission or regulatory authority in each of the Offering
Jurisdictions.
 
1.87.                      “Seller” means PetroHunter Heavy Oil Ltd., a
corporation existing under the laws of the State of Nevada.
 
1.88.                      "Taxes" has the meaning set forth in Section 10.1.
 
1.89.                      “Title Defect Notice” has the meaning set forth in
Section 5.2(b).
 
1.90.                      ”Title Defect Notice Date” has the meaning set forth
in Section 5.2(b).
 
1.91.                      "Title Defect" has the meaning set forth in Section
5.1(c).
 
1.92.                      "Title Defect Value" has the meaning set forth in
Section 5.1(d).
 
1.93.                      “Total Purchase Price” has the meaning set forth in
Section 3.1.
 
5

--------------------------------------------------------------------------------


1.94.                      “Transfer Agent” means Computershare Investor
Services Inc., in its capacity as transfer agent and registrar of the Buyer at
its principal offices in Calgary, Alberta.
 
1.95.                      “Unit Agreement” means the Unit Agreement of the
Development and Operation of the Fiddler Creek Unit Area, County of Stillwater,
Montana, in the form approved by the Bureau of Land Management in its letter to
Seller, dated October 29, 2007, together with the Unit Operating Agreement
related thereto to be entered into by Seller.
 
1.96.                      “Unit Well” has the meaning set forth in Section
9.1(a)(3).
 
1.97.                      "Wells" has the meaning set forth in Section 2.2(b).
 
1.98.                      "WI" means with respect to any Lease, a working
interest (expressed as a percentage or decimal fraction) in and to such Lease
and all rights and obligations of every kind and character appurtenant thereto,
or arising therefrom, without regard to any royalties, overriding royalties or
other encumbrances or charges against production therefrom, insofar as such
interest is burdened with the obligations to bear and pay costs and expenses
attributable to the maintenance, development and operation of the Lands covered
by such Lease.
 
1.99.                      “1933 Act” means the United States Securities Act of
1933 as amended.
 
ARTICLE II
PURCHASE AND SALE
 
2.1           Purchase and Sale.    In consideration of the mutual promises,
covenants and warranties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller agrees to sell the Assets to Buyer and Buyer agrees to purchase the
Assets from the Seller, pursuant to the terms and conditions of this Agreement.
 
2.2           Assets.   As used herein, the term “Assets” refers to all of
Seller’s right, title and interest in and to the following:
 
(a)           (i) The oil, gas and mineral leases, other fee interests, royalty
interests, overriding royalty interests, and other leasehold interests
specifically described in Exhibit A (the “Leases”), (ii) the oil, gas and all
other hydrocarbons and minerals (including but not limited to coalbed methane)
and other products and byproducts (collectively referred to herein as
“Hydrocarbons”) attributable to the Leases and the lands covered thereby (the
“Lands”) including any Hydrocarbons extracted from the Lands from and after the
Effective Time, (iii) the Lands, and (iv) to the extent transferable, all
contract rights and interests associated with the Leases and Hydrocarbons,
thereon.
 
(b)            The oil and gas wells located on the Leases or Lands or on lands
pooled or unitized therewith, including any wells in progress that have been
spudded, if any, specifically including, without limitation, the wells described
in Exhibit B (collectively, the “Wells”), and the gathering lines, pipelines,
tanks, separation equipment, processing plants, and property associated
therewith, including those specifically described in Exhibit C (collectively,
the “Facilities”), together with all injection and disposal wells on the Lands
or on lands pooled or unitized therewith, and all real property, personal
property, equipment, fixtures, improvements, permits, rights-of-way, easements,
licenses and site leases used or held for use in connection with the production,
separation, gathering, treatment, processing, storing, transporting, sale or
 
6

--------------------------------------------------------------------------------


 
disposal of Hydrocarbons or water produced from the properties and interests
described in this Section 2.2 including, without limitation, all equipment
installed, or in the process of being installed, on the Wells and Facilities as
of the Effective Time.
 
(c)             The unitization, pooling and communitization agreements,
declarations and orders, and the units created thereby and all other such
agreements relating to the properties and interests described in this Section
2.2 and to the production of Hydrocarbons, if any, attributable to said
properties and interests.
 
(d)             Subject to Section 11.2(k), all existing and effective sales,
purchase, exchange, gathering, transportation and processing contracts,
operating agreements, balancing agreements, farmout agreements, service
agreements, exploration agreements, surface leases, permits and licenses,
surface use agreements, other surface rights, subsurface use agreements, and
other contracts, agreements and instruments, insofar as they relate to the
properties and interests described in this Section 2.2, including without
limitation, the material agreements described in Exhibit D (the “Material
Agreements”).
 
(e)              All the files, records and data maintained by Seller and
relating to the interests described in this Section 2.2 (including without
limitation, all engineering files, lease files, land files, well files, drilling
reports, files relating to the Material Agreements, division order files,
abstracts and title opinions and copies of applicable accounting records and
copies of all land, geological, geophysical data, maps and interpretations), but
only to the extent not subject to unaffiliated third party contractual
restrictions on disclosure or transfer and only to the extent related to the
Assets or the mapping/evaluation of the Assets (the “Records”).  To the extent
the Buyer must obtain permission and/or pay a licensing fee to a third party to
have access to the data, the Buyer and the Seller will cooperate to obtain the
same, at the Buyer’s sole expense.
 
2.3           Transfer of ECA Assets
 
(a)              Notwithstanding anything to the contrary in this Agreement,
Buyer will not be required to acquire any of the ECA Leases or any of the Wells
located on lands covered by the ECA Leases or any other Assets
related exclusively thereto (collectively, the ECA Leases, such Wells and such
other Assets are referred to as the "ECA Assets") until such time at or after
Closing as ECA has agreed to an amendment to the ECA Agreement in form and
content satisfactory to Buyer.  If at Closing no such amendment has been entered
into then the ECA Assets shall not be transferred to Buyer at Closing and,
pending transfer of the ECA Assets, the Total Purchase Price will be reduced by
the amount of US$6,583,030, with the total number of Offered Shares being
reduced by 960,025 shares (the "ECA Shares"), and the Performance Payment being
reduced by US$2,742,929.09 (to US$9,757,070.91).   In the event the ECA Assets
are not transferred to Buyer at Closing, any adjustments to the Initial Purchase
Price that would otherwise be required by Section 3.2 shall not be made at
Closing but shall instead be applied at the time at which the ECA Assets are
actually transferred, and the number of ECA Shares issuable at such time shall
be adjusted accordingly, with each ECA Share being deemed to have a value of
US$4.00.
 
(b)              From the date hereof until the date six months from the date of
this Agreement (the “ECA Expiry Date”), Buyer shall provide Seller with regular
and timely updates as to the status of its negotiations with ECA.  Upon Buyer
and ECA entering into an agreement with respect to the ECA Leases or upon the
ECA Agreement otherwise being amended, in either case in form and content
satisfactory to Buyer, Buyer shall so advise Seller in writing and
 
7

--------------------------------------------------------------------------------


 
Buyer and Seller will proceed expeditiously to transfer the ECA Assets from
Seller to Buyer and each of the parties shall take all such actions as are
necessary to effect such transfer. 
 
(c)              Concurrently with the transfer referred to in Section 2.3(b),
the amount of the Performance Payment shall be re-adjusted to $12,500,000 and
Buyer will issue share certificates registered in Seller's name representing the
ECA Shares, of which an aggregate of 551,001 ECA Shares (plus or minus the
amount of any adjustment pursuant to Section 2.3(a)) shall be delivered to
Seller and the remaining 409,024 ECA Shares (the "ECA Holdback Shares") will be
delivered to the Escrow Agent.  The ECA Holdback Shares will be held in escrow
by the Escrow Agent and may be released from escrow under the same terms as
provided in Section 5.2, mutatis mutandis, provided that for purposes of this
Section 2.3(b): (1) the term "Holdback Shares" shall be deemed to refer to the
ECA Holdback Shares; (2)  the term "Lands" shall refer to the lands covered by
the ECA Leases; (3) the Closing shall be deemed to have occurred on the date on
which the ECA Assets were transferred to Buyer hereunder; and (4) the term
"Aggregate Defect Threshold" shall be deemed to mean US$200,000.
 
(d)              In the event that Seller no longer holds an interest to the ECA
Assets prior to the ECA Expiry Date and Buyer instead enters into a binding
agreement to acquire the ECA Leases from ECA prior to the ECA Expiry Date, then
Section 2.3(c) will apply regardless of the fact that Buyer did not acquire the
ECA Assets directly from the Seller, Buyer shall issue the ECA Shares and the
Performance Payment shall be re-adjusted in exchange for which Seller shall
concurrently transfer to Buyer any remaining ECA Assets to which it holds
title.  For greater certainty, in the event that Buyer does not enter into a
binding agreement to acquire the ECA Leases from ECA prior to the ECA Expiry
Date, Section 2.3(c) shall not apply, the ECA Shares will not be issued and the
Performance Payment shall not be re-adjusted.
 
2.4           Effective Time.  The purchase and sale of the Assets shall be
effective at 12:01 a.m. Mountain Time on the Effective Date (the “Effective
Time”).
 
ARTICLE III
PURCHASE PRICE
 
3.1           Total Purchase Price.  Subject to adjustment as set forth herein
and subject to the Performance Payment becoming due and payable, the total
purchase price for the Assets shall be thirty million dollars (US$30,000,000)
comprised of the Initial Purchase Price, the Offered Shares, and the Performance
Payment, as set forth below (the “Total Purchase Price”):
 
(a)           Initial Purchase Price.  A cash payment in the amount of seven
million five hundred thousand dollars (US$7,500,000) (subject to adjustments
pursuant to Section 3.2), payable upon the Closing (the “Initial Purchase
Price”).
 
(b)           Offered Shares.  A payment in kind consisting of 2,500,000 Common
Shares which the parties hereto agree have a deemed value equal to US$4.00 per
share and ten million dollars (US$10,000,000) in the aggregate (the “Offered
Shares”).  Seller acknowledges that these shares will be subject to a four month
hold period under Applicable Securities Laws in Canada during which the Seller
shall not sell or dispose of the shares except in accordance with Applicable
Securities Laws.  Seller further acknowledges that a certain number of Offered
Shares might become subject to Sections 2.3, 5.2 and/or 6.2, thereby resulting
in a reduction in the number of Offered Shares which become due and payable to
Seller at Closing or a reduction in the number of Offered Shares which become
due after Closing, in which event the term “Offered Shares” will be amended
accordingly.
 
8

--------------------------------------------------------------------------------


(c)           Performance Payment.
 
(1)           A cash payment in the amount of $9,757,070.91 (or twelve million
five hundred thousand dollars (US$12,500,000) in the event that Buyer enters
into a binding agreement to acquire the ECA Leases prior to the ECA Expiry
Date), payable within fifteen (15) days after the earlier to occur of: (i)
production from the Assets reaching 5,000 barrels of oil equivalent per day; or
(ii) Buyer receiving a completed reserve report indicating that proven reserves
on the Lands equal or exceed fifty million barrels of oil equivalent, as
certified by a third party reserve engineer selected by the Buyer at its sole
discretion and subject to the provisions of Section 3.1(c)(2) and (3), below
(with said payment referred to herein as the “Performance Payment”).  The Buyer
shall provide Seller with a copy of any and all completed reserve reports (in
final form only) prepared by any third party reserve engineer pertaining to the
Lands, within ten (10) days after Buyer’s receipt thereof.
 
(2)           For purposes of this Section 3.1(c), the Buyer shall proceed with
the evaluation and development of the Assets in such manner and at such times
which it sees fit, in its sole direction, provided that any evaluation or
development which Buyer elects to proceed with shall be conducted in accordance
with industry standards.  For greater certainty, the Parties agree that there
are no implied covenants on the Buyer to develop the Assets or to produce
Hydrocarbons therefrom.  Until the Performance Payment is paid in full or the
obligations of Buyer under this Section 3.1(c) have expired, Buyer shall provide
to Seller (A) a written statement of average daily production from the Assets
commencing 90 days after the Closing, and quarterly thereafter, and (B) a third
party reserve engineer report pertaining to the Lands prepared by a third party
reserve engineer selected by Buyer at its sole discretion, to be provided to
Seller annually concurrently with filing of such report by Buyer with the
Alberta Securities Commission.  Seller shall have the right to review Buyer’s
books and records pertaining to the Assets, in Buyer’s offices during normal
business hours and, in the event that Seller’s engineers believe in good faith
that the threshold set out above has been met or exceeded, to require Buyer
obtain a third party reserve engineer report (in addition to the annual report
referred to in subparagraph (B) above) prepared by a third party reserve
engineer selected by Buyer at its sole discretion in either case, once annually
up to the time the Performance Payment is made in full or the obligations of
Buyer under this Section 3.1(c)(2) have expired.  The third party reserve
engineer shall be a person or entity generally regarded by other oil and gas
industry reserve engineers as reputable and competent.  The determination of the
third party reserve engineer appointed pursuant to Sections 3.1(c)(1) and
3.1(c)(2) shall be final and determinative of the quantum of the proven reserves
as of the date of such determination, and shall be based on all actual objective
data available to Buyer at the time of such determination.  In the event that
the performance targets have not been achieved within three (3) years after the
Effective Date of this Agreement, the Performance Payment obligations of Buyer
hereunder shall expire and the Total Purchase Price shall be reduced
accordingly.
 
(3)           Buyer’s obligation to make the Performance Payment shall survive
the Closing and shall constitute a covenant enforceable against Buyer
irrespective of any subsequent disposition by Buyer of any of the Assets.   That
is, the daily production and proven reserves attributable to all the Assets, as
described in Exhibit A, shall be calculated on a cumulative basis for the
purpose of determining whether the Performance Payment is due, regardless of the
ownership of the Assets at the time that one or both of the thresholds are
met.  For greater certainty, the obligations in this Section 3.1(c)(3) do not
burden or otherwise run with the Assets or any of the Lands comprising a part of
the Assets and, after Closing, Buyer may sell, transfer, assign or
 
9

--------------------------------------------------------------------------------


 
otherwise dispose of the Assets or any part of them to any other party free and
clear of such obligations, provided that Buyer may not sell, transfer, assign or
otherwise dispose of any Assets unless Buyer obtains a covenant from the
transferee thereof to provide Buyer with the information and reports referred to
in Section 3.1(c)(2) and Buyer agrees to continue to provide such information
and reports to Seller in accordance with Section 3.1(c)(2) notwithstanding such
sale, transfer, assignment or disposal.  If Buyer assigns all or any rights and
obligations under this Agreement pursuant to Section 16.4 before Closing, or if
Buyer sells, transfers, assigns or otherwise disposes of all or any portion of
the Assets to an affiliate or subsidiary of Buyer at any time after Closing,
then both Buyer and such transferee shall be bound by the obligations contained
in this Section 3.1(c)(3).
 
3.2           Adjustments to Initial Purchase Price.  All adjustments to the
Initial Purchase Price shall be made according to the factors described in this
Section 3.2, in accordance with United States generally accepted accounting
principles as consistently applied in the oil and gas industry, and without
duplication.
 
(a)           Preliminary Settlement Statement.  The Initial Purchase Price
shall be adjusted at Closing pursuant to a preliminary settlement statement (the
“Preliminary Settlement Statement”) prepared by Seller and submitted to Buyer
prior to or at Closing for Buyer’s comment and review.  Prior to Closing, the
Seller shall provide Buyer wire transfer instructions for payment of the Initial
Purchase Price, and the Parties shall agree upon the Preliminary Settlement
Statement.  The Preliminary Settlement Statement shall set forth the amount to
be paid at Closing, including all adjustments to the Initial Purchase Price and
associated calculations, adjusted as provided in this Agreement using reasonable
estimates if actual numbers are not available (the “Closing Amount”).
 
(b)           Property Expenses.  The term “Property Expenses” shall mean all
capital expenses, operating expenses, joint interest billings, lease operating
expenses, lease rental and maintenance costs, royalties, Taxes (as defined and
apportioned as of the Effective Time pursuant to Article X), drilling expenses
(including all expenses related to drilling the Unit Well), completion expenses,
workover expenses, geological, geophysical and any other exploration,
development or maintenance expenditures chargeable under applicable operating
agreements or other agreements consistent with the standards established by the
Council of Petroleum Accountant Societies of North America that are attributable
to the Assets prior to the Effective Time or after the Effective Time, as
applicable, but shall not include any of Seller’s general and administrative
expenses to the extent not chargeable under applicable operating agreements.
 
(c)           Upward Adjustments.  The Initial Purchase Price shall be adjusted
upward by:
 
           (1)           An amount equal to all direct and actual expenses
attributable to the Assets, including, without limitation, the Property
Expenses, paid by or on behalf of Seller that are attributable to the period
after the Effective Time;
 
(2)           To the extent not covered in the preceding paragraph, an amount
equal to all prepaid expenses attributable to the Assets during the period of
time occurring after the Effective Time that were paid by or on behalf of
Seller, including without limitation, prepaid rental charges and utility
charges, but excluding paid up lease rentals;
 
(3)           In the event that the Interest Addition Adjustment exceeds the
Environmental Defect Adjustment, an amount equal to the Aggregate Adjustment,
but only to the extent the Aggregate Adjustment amount exceeds five percent of
the Total Purchase Price prior to adjustment pursuant to Section 3.2;
 
10

--------------------------------------------------------------------------------


(4)           Any other amount as may be agreed to in writing by Buyer and
Seller; and
 
(d)           Downward Adjustments.  The Initial Purchase Price shall be
adjusted downward by:
 
(1)           The amount of all direct and actual expenses attributable to the
Assets, including, without limitation, the Property Expenses, that are
attributable to the period prior to the Effective Time;
 
(2)           In the event the Environmental Defect Adjustment exceeds the
Interest Addition Adjustment, an amount equal to the Aggregate Adjustment, but
only to the extent the Aggregate Adjustment amount exceeds five percent of the
Total Purchase Price prior to adjustment pursuant to Section 3.2;
 
(3)           An amount equal to the value of Assets excluded from the Closing
pursuant to Section 5.6; and
 
(4)           Any other amount as may be agreed to in writing by Buyer and
Seller.
 
ARTICLE IV
BUYER’S INSPECTION
 
4.1           Access to Records.  From and after the date hereof until Closing
and subject to Sections 9.3(a) and (b), Seller and its agents and
representatives will make the Records, and any other information relating
directly to the Seller’s ownership and operation of the Assets in Seller’s
possession, available to Buyer and its agents and representatives for inspection
and review during normal business hours to permit Buyer to perform its due
diligence review.  Buyer may inspect and copy the Records, at its sole expense,
and such additional information only to the extent such inspection does not
violate any contractual commitment of Seller to a third party.
 
4.2           Disclaimer.  Except for the representations and warranties
contained in this Agreement, Seller makes no warranty or representation of any
kind as to the Records and the Assets, or any information provided by Seller to
the Buyer prior to the Effective Date, or any information contained
therein.  Buyer agrees that any conclusions drawn from the Records and from any
information provided by Seller to Buyer prior to the Effective Date shall be the
result of its own independent review and judgment.
 
4.3           Access to the Assets.  To the extent that Seller is legally able,
Seller agrees to grant Buyer and its agents and representatives access to the
Assets during reasonable business hours, so Buyer may conduct, at its sole risk
and expense, on-site inspections and environmental assessments of the
Assets.  If Buyer or its agents prepares an environmental assessment of any
Asset, Buyer agrees to keep such assessment confidential for a period of three
years following the Effective Date in the event the Parties are not able to
effect a Closing of this Agreement.  In connection with any on-site inspections,
Buyer (i) agrees not to interfere with the normal operation of the Assets, and
(ii) agrees to comply with all requirements of the operators of the
Assets.  Buyer waives, releases and agrees to indemnify Seller, and its
directors, officers, shareholders, members, employees, agents and
representatives against all liabilities and obligations, including without
limitation, personal injury, death and/or property damage, arising from Buyer’s
activities on the Assets except to the extent such liabilities or
 
 
11

--------------------------------------------------------------------------------


 
damages are caused by Seller’s negligence or willful misconduct.  The provisions
of this Section shall survive Closing and termination of this Agreement.
 
ARTICLE V
TITLE MATTERS
 
5.1           Definitions.
 
(a)           Defensible Title.  “Defensible Title” means such recorded title to
the Assets that, subject to and except for Permitted Encumbrances: (i) entitles
Seller to receive and retain, without suspension, reduction or termination, not
less than the NRI in the Assets as set forth on Exhibits A and B through the
economic life of such Assets (assuming termination of those interests required
to be terminated in accordance with Sections 11.2(k) and (l)); (ii) obligates
the Seller to bear costs and expenses relating to the maintenance, development,
operation and the production of Hydrocarbons from the Assets as described on
Exhibits A and B through the economic life of such Asset in an amount not
greater than WI set forth in Exhibits A and B for each Asset through the
economic life of such Asset (assuming termination of those interests required to
be terminated in accordance with Sections 11.2(k) and (l)); (iii) is free and
clear of Title Defects; and (iv) is not subject to any Required Consent which
has not been obtained with respect to transfer to Buyer pursuant to this
Agreement or to any right of first refusal or other preferential right which has
not been waived by the holder thereof with respect to transfer to Buyer pursuant
to this Agreement.
 
(b)           Permitted Encumbrances.  “Permitted Encumbrances” means:
 
(1)           lessors’ royalties, overriding royalties, net profits interests,
production payments, reversionary interests and similar burdens (payable or in
suspense) as set forth in Exhibits A and B (other than such as are required to
be terminated in accordance with Section 11.2(k) and (l));
 
(2)           liens for Taxes, or similar assessments not yet due and delinquent
or, if delinquent, that are being contested in good faith in the normal course
of business and if so required by statute, for which a bond has been posted;
 
(3)           all required notices, consents, actions, or filings with any
governmental agency related to conveyance of the applicable Asset, if the same
are customarily obtained after Closing;
 
(4)           rights of reassignment to third parties upon the surrender or
expiration of any Lease;
 
(5)           easements (including but not limited to conservation easements and
set-asides), rights-of-way, servitudes, permits, surface leases, permits and
licenses, surface use agreements and other surface rights on or over the Assets
or any restrictions on access thereto that do not materially interfere with the
operation or value of the affected Asset;
 
(6)           the terms and conditions of the Material Agreements that do not
operate to reduce the NRI below that set forth in Exhibits A and B or increase
the WI to greater than the WI set forth in Exhibits A and B (in each case,
assuming termination of those interests required to be terminated in accordance
with Section 11.2(k) and (l)); and
 
12

--------------------------------------------------------------------------------


(7)           materialmen’s, mechanics’, operators’ or other similar liens
arising in the ordinary course of business incidental to operation of the Assets
(i) if such liens and charges have not been filed pursuant to law and the time
for filing such liens and charges has expired, or (ii) if their validity is
being contested in good faith by appropriate action.
 
(c)           Title Defect.  “Title Defect” means any Encumbrance, claim upon,
defect in or objection to property title to an individual Lease within the
Fiddler Creek Property only.  Buyer shall not have the right or ability to claim
the existence of any Title Defects other than with respect to the Fiddler Creek
Property.   The “Individual Defect Threshold” shall be US$30,000 for each Lease
individually, and the “Aggregate Defect Threshold” shall be US$1,000,000 for
Title Defects applicable to Leases in the aggregate.  For greater certainty, for
example, if there are Title Defects totaling US$25,000 applicable to Lease #1
and Title Defects totaling US$75,000 applicable to Lease #2, only Lease #2 will
be included in the total value of Title Defects.  Further, if the total amount
of Title Defects (for those Leases which meet the Individual Defect Threshold
does not reach or exceed the US$1,000,000 Aggregate Defect Threshold, there
shall not be any adjustment to the Purchase Price pursuant to Section
5.2(b).  If the Title Defect Value of an asserted Title Defect does not reduce
the value of the specific Lease by an amount greater than the Individual Defect
Threshold or, together with the Title Defect Value of other Title Defects with
respect to all Leases, by an amount greater than the Aggregate Defect Threshold,
the Buyer will be deemed to have Defensible Title for such Lease,
notwithstanding such Title Defect.  Notwithstanding the foregoing, the following
shall not be considered Title Defects with respect to a specific Lease:
 
(1)           defects based solely on lack of information in the Seller’s files,
provided that recorded evidence in lieu of any such lacking information
otherwise exists;
 
(2)           nominal defects in the early chain of title, such as failure to
recite marital status or omissions of successors of heirship or estate
proceedings, unless Buyer provides affirmative evidence that such failure or
omission has resulted in another party’s actual and superior claim of title to
the relevant Asset;
 
(3)           defects related to mineral ownership other than oil and natural
gas, condensate, and associated gas (including coalbed methane);
 
(4)           defects arising out of lack of corporate or other entity
authorization unless Buyer provides affirmative evidence that the action was not
authorized and results in another party’s actual and superior claim of title to
the Asset; and
 
(5)           defects that are defensible by possession under applicable
statutes of limitation for adverse possession or for prescription.
 
(d)           Title Defect Value.  “Title Defect Value” means the amount by
which the value of a specific Asset affected by an asserted Title Defect is
reduced by such asserted Title Defect (and assuming the value of each Lease
shall be US$1500 multiplied by the number of net acres of such Lease).  In
determining the Title Defect Value, the Parties intend to include only that
portion of the Lease affected by the Title Defect.  The Parties shall determine
the Title Defect Value as follows:
 
(1)           If the Title Defect is an indebtedness secured by an Encumbrance
on an Asset that may be discharged in full by the satisfaction of such
indebtedness, the Title Defect Value shall be the total amount to discharge such
indebtedness (together with all
 
13

--------------------------------------------------------------------------------


 
applicable filing or regulatory fees relating to such discharge) so that such
Encumbrance no longer burdens the Asset.
 
(2)           If the Title Defect is an actual reduction in NRI with no change
in WI, the Title Defect Value shall be the value for the particular Lease,
multiplied by a fraction, the number of which is the actual NRI and the
denominator of which is the NRI as set forth on Exhibits A and B.
 
(3)           If the Title Defect is an actual increase in WI with no
proportionate increase in the NRI as set forth on Exhibits A and B, the Buyer
will submit to Seller a proposed Title Defect Value calculated as the difference
between the value for such Lease and the value for such Lease recalculated as
the net present value of the affected Lease determined by using the same
economic model made by Buyer to determine the value of the Lease, but using
instead the actual WI of the Seller.  If Buyer and Seller agree on such amount,
then such amount shall be the Title Defect Value for such Title Defect.  If
Buyer and Seller are unable to agree on such amount, the Title Defect Value
shall be determined in accordance with Section 5.4, using a mutually agreed
reservoir engineer (instead of a title attorney) to make a final determination
of the Title Defect Value for such Title Defect.
 
(4)           If the Title Defect is not of a type described in subsections (1),
(2) or (3), then the Title Defect Value shall be determined by the Parties in
good faith, taking into account all relevant factors, including without
limitation, the value of the affected Lease, whether the Title Defect represents
only a possibility of title failure and the probability that such failure will
occur; and the legal effect of the Title Defect.  If Buyer and Seller are unable
to agree on such amount, the Title Defect Value shall be determined in
accordance with Section 5.4, using a mutually agreed reservoir engineer (instead
of a title attorney) to make a final determination of the Title Defect Value for
such Title Defect.
 
5.2           Unit Holdback.
 
(a)           Unit Holdback.  Subject to Section 2.3, with respect to any and
all Lands for which Buyer has not confirmed that Seller has Defensible Title
within the Fiddler Creek Property only (the “Non-Confirmed Leases”), at Closing
Buyer shall deliver to a mutually agreed-upon escrow agent (the “Escrow Agent”)
certificates representing 592,822 Offered Shares (the “Holdback Shares”) and
said Holdback Shares shall remain in the Escrow Agent’s possession and control
pursuant to this Section 5.2.  Seller shall use its best efforts to provide
Buyer with evidence as to Defensible Title to the Non-Confirmed Leases and to
cure any applicable Title Defect post-Closing.  Subject to Section 2.3, there
shall not be any adjustment to the Initial Purchase Price or to the Total
Purchase Price, or any other recourse by Buyer, for any alleged title defect on
Leases or other Assets other than the Non-Confirmed Leases.
 
(b)           Title Defects Notice.  Buyer shall as soon as reasonably possible
after Closing, but no later than 30 days after Closing (the “Title Defect Notice
Date”), give Seller written notice of asserted Title Defects (the “Title Defect
Notice”) with respect to the Non-Confirmed Leases.  In order to be validly
submitted, the Title Defect Notice must: (i) be in writing and received on or
before the Title Defect Notice Date; (ii) identify the Asset affected by such
asserted Title Defect; (iii) describe each asserted Title Defect and the basis
for such assertion in reasonably specific detail; (iv) state the Allocated Value
of the affected Asset; and (v) state Buyer’s good faith estimate and calculation
of the asserted Title Defect Value.  Upon the written request of the Seller, the
Buyer shall provide supporting documentation (to the extent such supporting
documentation is available) to Seller within three business days, for each
asserted
 
 
14

--------------------------------------------------------------------------------


 
Title Defect which shall include, but not be limited to, (w) Buyer’s computation
of the estimated Title Defect Value and, if applicable, any curative action
necessary to cure the Title Defect, (x) if the basis is derived from any
document, a copy of such document (or pertinent part thereof) or (y) if the
basis is derived from any gap in the Seller’s chain of title, the recorded
documents preceding and following the gap, or (z) if the basis is not as
described in clauses (x) and (y) above, then reasonable, written
documentation.  The Buyer irrevocably waives all Title Defects that are not
submitted in a timely manner or are not validly submitted.  On the Title Defect
Notice Date or on the earlier submission of the Title Defect Notice to Seller,
Buyer and Seller shall direct the Escrow Agent to release all Holdback Shares
from escrow other than a number of Holdback Shares (the “Retained Holdback
Shares”) with a value (deemed to be US$4.00 per share) equal to the aggregate
Title Defect Value set out in the Title Defect Notice, and the Retained Holdback
Shares will continue to be held in escrow by the Escrow Agent pending resolution
of the process outlined in this Section 5.2.
 
(c)           Purchase Price Adjustments for Title Defects.  Seller will provide
a written response to Buyer’s Title Defect Notice no later than five business
days after receipt thereof, which shall include identification of any Title
Defects Seller disputes.  The Final Purchase Price shall be subject to
adjustment by an amount equal to the aggregate of all Title Defect Values, but
only to the extent each Title Defect exceeds the Individual Defect Threshold and
the aggregate exceeds the Aggregate Defect Threshold (with such amount being the
“Title Defect Adjustment”), unless: (i) Seller successfully contests the Title
Defect, in which case the provisions of Section 5.4 shall apply, or (ii) Seller
cures the Title Defect no later than ninety calendar days after Closing, or
(iii) Buyer agrees in writing to waive the relevant Title Defect, or (iv) Seller
elects on or before the date ninety calendar days after Closing to indemnify
Buyer against any Loss attributable to the relevant Title Defect.
 
(d)           Actions to be taken after Closing.  If Seller cannot cure the
applicable Title Defect within ninety days from the Closing Date (or such longer
period as may be agreed to by the Parties), and if Buyer does not waive the
Title Defect, then Seller may substitute and assign to Buyer new Leases
(obtained by Seller after Closing within the Fiddler Creek Property) acceptable
to Buyer in its sole discretion for all or a portion of the number of net acres
which are the subject of the applicable Title Defect.  To the extent Seller does
not cure the Title Defect and Buyer does not accept said substitute Leases (if
any), for any reason, then the Total Purchase Price will be reduced by the
amount of the Title Defect Value applicable to such Lease, and the Parties shall
instruct the Escrow Agent to return the applicable number of Retained Holdback
Shares to Buyer.  To the extent that Seller cures the applicable Title Defect or
provides evidence satisfactory to Buyer as to Defensible Title or to the extent
Buyer accepts substitute Leases within the ninety calendar day time period (or
such longer period as may be agreed to by the Parties), or if Buyer waives the
Title Defect, Buyer and Seller shall instruct the Escrow Agent to deliver to
Seller the applicable number of Retained Holdback Shares.  In the event that the
total value of outstanding Title Defects does not exceed the Aggregate Defect
Threshold at any time within ninety days of the Closing Date then Seller shall
be deemed to have Defensible Title to all such Leases and Buyer and Seller shall
instruct the Escrow Agent to deliver to Seller the remaining Holdback Shares.
 
5.3           Interest Additions. Promptly on discovery by Seller, before or up
to 90 days after Closing, Seller shall in good faith notify Buyer in writing
(“Interest Addition Notice”) of any lease or interest to which Seller has
Defensible Title that is located within the Fiddler Creek Area, but is not set
forth on Exhibit A, including any NRI increases without a proportionate change
in WI, or WI decreases without a proportionate change in NRI (an “Interest
Addition”).  If on or before the last business day before Closing, Buyer has
actual knowledge of an Interest Addition, Buyer
 
 
15

--------------------------------------------------------------------------------


 
shall promptly notify Seller of same.  Upon receipt of an Interest Addition
Notice or discovery by Buyer of an Interest Addition, Buyer may, in its sole
discretion, provide notice to Seller that Buyer wishes to acquire the Interest
Addition, in which case the Interest Addition shall be deemed to be a part of
the Assets hereunder for all purposes.  If any Interest Additions become a part
of the Assets prior to Closing, the Initial Purchase Price shall be subject to
adjustment at Closing pursuant to Section 3.2 by an amount equal to the
aggregate out of pocket costs incurred by the Seller in acquiring all such
Interest Additions (with such amount being the “Interest Addition
Adjustment”).  The Parties in good faith taking into account all relevant
factors shall determine the amount of Interest Addition Adjustment. If the
Parties cannot agree on the amount of the Interest Addition Adjustment, such
amount shall be determined in the same manner as provided in Section 5.4,
mutatis mutandis, for resolving Title Defect disputes.  If any Interest
Additions become a part of the Assets after Closing, Seller shall transfer such
Interest Additions to Buyer promptly after receipt of Buyer's notice of
acceptance of such and Buyer shall concurrently pay to Seller an amount equal to
the aggregate out of pocket costs incurred by the Seller in acquiring such
Interest Additions.
 
5.4           Dispute Resolution.  If the Parties cannot agree upon whether
Buyer has Defensible Title to or the Title Defect Value of a particular Asset
comprising a part of the Fiddler Creek Property, the matter shall be submitted
to a mutually agreed attorney experienced in oil and gas title matters in the
applicable jurisdiction.  The fees and expenses of such attorney shall be borne,
in full, by the losing party.  The attorney so selected shall make a final
written determination as to whether the Seller  holds less than Defensible Title
(taking into consideration the Individual or Aggregate Defect Threshold, as
applicable), or the Title Defect Value, as the case may be.  The Parties agree
to be bound by the final determination made by the title attorney pursuant to
this Section 5.4.
 
5.5           Condemnation and Eminent Domain. If a portion of the Assets is
taken or threatened to be taken by process of condemnation or under the right of
eminent domain, shall be deemed to be a Title Defect and accordingly such Assets
will be deemed to be Holdback Assets, and shall be treated accordingly.
 
5.6           Preferential Rights and Consents.  To Seller’s knowledge, the
preferential purchase rights and the Assets subject to such rights are listed on
Exhibit E.  Seller shall use its best efforts to obtain all Required Consents
and all other consents and to give notices required in connection with
preferential purchase rights with respect to the Assets prior to Closing.  Prior
to Closing, if Buyer discovers other Assets affected by Required Consents, other
consents or preferential purchase rights with respect to the Assets, Buyer shall
notify Seller immediately and Seller shall use its best efforts to obtain such
consents and/or to give the notices required in connection with the preferential
rights prior to Closing. The term “Required Consent” means a consent that if not
obtained by Closing would invalidate the conveyance of the Assets or any of them
or subject Buyer to material damages; provided, however, that consents and
approvals that are customarily obtained post Closing (such as federal and state
approvals of assignments), and other consents that do not specifically
invalidate the conveyance (or subject Buyer to material damages) if not obtained
are not Required Consents.
 
(a)           Consents.  If a Required Consent has not been obtained as of the
Closing, then (i) the portion of the Assets for which such Required Consent has
not been obtained shall not be conveyed at the Closing, (ii) the Initial
Purchase Price shall be adjusted pursuant to Section 3.2 by an amount equal to
the Allocated Value for the affected Asset, and (iii) Seller shall use its
reasonable efforts to obtain such consent as promptly as possible following
Closing.  If such Required Consent has been obtained as of the Final Settlement
Date,
 
16

--------------------------------------------------------------------------------


 
Seller shall convey the affected Asset to Buyer effective as of the Effective
Time and Buyer shall pay Seller the Allocated Value of the affected Asset,
reduced or increased by any applicable adjustments under Section 3.2.  If such
Required Consent has not been obtained as of the Final Settlement Date, then
that portion of the Assets affected by such Required Consent shall no longer be
subject to this Agreement.  Buyer shall reasonably cooperate with Seller in
obtaining any Required Consent.
 
(b)           Preferential Purchase Rights.
 
(1)           If any preferential right to purchase any portion of the Assets is
exercised prior to the Closing Date, or if the time frame for the exercise of
such preferential purchase right has not expired and Seller has not received
notice of an intent not to exercise or waiver of the preferential purchase
right, then that portion of the Assets affected by such preferential purchase
right shall be excluded from the Assets at Closing and the Initial Purchase
Price shall be adjusted downward by an amount equal to the Allocated Value of
such affected Assets.
 
(2)           If a third party exercises its preferential right to purchase, but
does not consummate the transaction prior to Closing, Seller shall retain the
affected Assets at Closing and the Initial Purchase Price shall be adjusted
downward by an amount equal to US$1,500 per acre of such affected Assets.  In
the event such third party subsequently fails to consummate the transaction
within the time frame specified in the preferential purchase right (provided
that the reason therefor is not Seller’s default), Seller agrees to convey the
affected Asset to Buyer as soon as possible after the expiration of the time for
consummation of the transaction by such third party, such conveyance to be
effective as of the Effective Time, and Buyer agrees to pay Seller the Allocated
Value of such affected Asset, reduced or increased by any applicable adjustments
under Section 3.2.
 
5.7           Exclusive Remedies.  The rights and remedies granted each Party in
this Article V constitute the exclusive remedies for Title Defects, Interest
Additions, Preferential Rights and Required Consents relating to or affecting
the Assets.
 
ARTICLE VI
ENVIRONMENTAL MATTERS
 
6.1           As-Is Where-Is Purchase.  Except as set forth in this Article VI
and Article XV, Buyer agrees to indemnify and hold harmless the Seller as set
forth in Article XV from all claims, costs, expenses, liabilities, and
obligations attributable to and relating to environmental conditions in, on or
under the Assets attributable to the period of time before and after the
Effective Time, including but not limited to the obligation to plug, abandon and
reclaim all well sites and Wells.
 
6.2           Initial Purchase Price Adjustments for Environmental Defects.
 
(a)           Environmental Defects.   “Environmental Defect” means a condition
in, on or under a specific Asset (including, without limitation, air, land,
soil, surface and subsurface strata, surface water and ground water) which forms
a part of the Fiddler Creek Property that causes or would cause such Asset to be
in violation of, or that would impose a remedial obligation under, an
Environmental Law, and the Remediation Costs for such asserted Environmental
Defect would exceed US$100,000  (the “Environmental Defects Threshold”).  If an
asserted Environmental Defect does not exceed the Environmental Defects
Threshold, the
 
 
17

--------------------------------------------------------------------------------


 
Buyer shall be deemed to have accepted and acquired such Asset (including Assets
for which an Environmental Defect Notice was given) in an “AS-IS WHERE-IS
condition, subject to Section 15.3.
 
(b)           Environmental Defects Notice.   The Buyer shall give Seller
written notice of Environmental Defects (the “Environmental Defect Notice”) as
soon as reasonably possible but in no event later than three business days prior
to the Closing Date (the “Environmental Defect Notice Date”). In order to be
validly submitted, an Environmental Defect Notice must: (i) be in writing and
received on or before the Environmental Defect Notice Date, (ii) identify the
specific Asset affected by such asserted Environmental Defect, (iii) describe in
reasonably specific detail the condition in, on or under such Asset that causes
the Environmental Defect and the Environmental Laws that form the basis for such
defect, (iv) state the Buyer’s estimate and calculation of Remediation Costs;
and (v) include sufficient supporting documentation for a particular asserted
Environmental Defect (to the extent such supporting documentation is reasonably
available).  For purposes of this Section, sufficient supporting documentation
of an asserted Environmental Defect and Remediation Costs shall include relevant
portions of reports prepared by, or the basis of tests performed by, an
Environmental Consultant.  If Buyer fails to timely deliver an Environmental
Defect Notice substantially meeting the requirements of this Section 6.2(b) with
respect to a specific Asset affected by an asserted Environmental Defect, the
Buyer shall be deemed to have accepted the Environmental Defect with respect to
that particular Asset, to have waived its right to claim an Environmental Defect
with respect to that particular Asset, and to have accepted and acquired such
Asset in an AS-IS WHERE-IS condition.
 
(c)           Seller’s Elections. If Buyer timely delivers a valid Environmental
Defect Notices to Seller with a Environmental Defect Value exceeding the
Environmental Defect Threshold, the Seller may elect, in its sole discretion,
one or more of the following options: (i) remediate the asserted Environmental
Defect either before Closing or within ninety days after Closing; or (ii)
contest the existence of the asserted Environmental Defect and the related
Remediation Cost; or (iii) pay Buyer’s estimate of the Remediation Cost with
respect to the asserted Environmental Defect and reduce the Initial Purchase
Price pursuant to Section 3.3 by the amount of such estimate.
 
(d)           Post-Closing Cure.
 
(1)           Actions to be taken at Closing.  If Seller elects to cure the
applicable Environmental Defect post-Closing, then Buyer shall at Closing
withhold and deliver to a mutually agreed upon escrow agent that number of
Offered Shares (the “Environmental Holdback Shares”) with a value (determined in
accordance with Section 3.1(b)) equal to the Canadian Dollar Equivalent of the
Allocated Value for each acre of such Lands subject to such Environmental Defect
and Seller shall not assign the affected Assets to Buyer at Closing.  There
shall not be any adjustment to the Initial Purchase Price or to the Total
Purchase Price, or any other recourse by Buyer, for any alleged Environmental
Defect on Leases or other Assets other than the Leases included within the
Fiddler Creek Property.
 
(2)           Actions to be taken after Closing.  If Seller elects to cure the
applicable Environmental Defect post-Closing, but does not cure the applicable
Environmental Defect within ninety days from the Closing Date (or such longer
period as may be agreed to by the Parties), then Buyer may elect one of the
following: (i) Buyer may waive the applicable Environmental Defect, and the
Parties shall instruct the escrow agent to deliver to Seller that number of
Environmental Holdback Shares with a value (determined in accordance with
Section 3.1(b)) equal to the Allocated Value of the affected Asset and Seller
shall assign such Asset to Buyer, or (ii) if Buyer does not waive the
Environmental Defect, then the Parties shall instruct the escrow agent to
deliver to Seller that number of Environmental Holdback Shares with a value
(determined in accordance with Section
 
18

--------------------------------------------------------------------------------


 
3.1(b)) equal to the difference between the Allocated Value of the affected
Asset and the Environmental Defect Value and Seller shall assign such Asset to
Buyer.  If Seller cures the applicable Environmental Defect within the ninety
calendar day time period (or such longer period as may be agreed to by the
Parties), the Parties shall instruct the escrow agent to deliver to Seller that
number of Environmental Holdback Shares with a value (determined in accordance
with Section 3.1(b)) equal to the Allocated Value of the affected Asset and
Seller shall assign such Asset to Buyer.
 
(e)           Environmental Defect Value.  “Environmental Defect Value” means
the amount of Remediation Costs required to bring the Asset subject to the
Environmental Defect into material compliance with Environmental Laws.
 
(f)           Contested Environmental Defects. Seller shall provide a written
response to Buyer’s Environmental Defect Notice no later than two business days
prior to Closing, which shall identify all asserted Environmental Defects or
Environmental Defect Values that the Seller disputes and the election under
Section 6.2(c) that Seller has made in respect of all asserted Environmental
Defects.  The Seller’s written notice of contest shall state with reasonable
specificity the basis of the Seller’s contest of the asserted Environmental
Defect or Environmental Defect Value.  Within one business day of the Seller
providing written notice of contest, representatives of Buyer and Seller
knowledgeable in environmental matters shall meet and either agree to reject the
asserted Environmental Defect, or agree upon the validity of the asserted
Environmental Defect, and with respect to Contested Environmental Defect Values
either agree to the Environmental Defect Value or not agree.  If the Parties
cannot reach agreement upon the acceptance or rejection of a particular asserted
Environmental Defect or an Environmental Defect Value prior to Closing: (i) the
Initial Purchase Price will be adjusted pursuant to Section 3.2 by an amount
equal to the Allocated Value attributable to the specific Asset affected by the
asserted Environmental Defect, (ii) the specific Asset shall be withdrawn from
the Assets being purchased by the Buyer, and (iii) the Parties shall continue in
good faith their efforts to resolve any such disputed Environmental Defects or
Environmental Defect Value no later than thirty calendar days following the
Closing.  Upon the final resolution of all disputed Environmental Defects or
Environmental Defect Values pursuant to the procedures set forth in this Section
6.2(f): (i) the Seller shall convey to the Buyer all Assets that were previously
withheld at the Closing pursuant to this Section 6.2(f), (ii) the Buyer shall
pay the Seller the Allocated Value for such Assets previously withheld at the
Closing pursuant to this Section 6.2(f) subject to any applicable adjustment
under Section 3.2; and (iii) the Parties shall recalculate the Environmental
Defect Adjustment and effect a final settlement of disputed Environmental
Defects pursuant to the procedures set forth in Section 14.1(a).
 
(g)           Environmental Defect Adjustment.  The number of Offered Shares
shall be subject to adjustment at Closing pursuant to Section 3.2 by an amount
equal to the aggregate Environmental Defect Value of all Environmental Defects
undisputed by the Seller (with such amount being the “Environmental Defect
Adjustment”).  The Initial Purchase Price shall not be reduced at Closing as a
result of any Environmental Defect.  The number of Offered Shares shall not be
reduced at Closing with respect to an asserted Environmental Defect in the
event: (i) Seller successfully contests the asserted Environmental Defect prior
to Closing, or (ii) Seller cures the asserted Environmental Defect prior to
Closing, or (iii) Buyer agrees to waive the asserted Environmental Defect prior
to Closing, or (iv) Seller elects on or before Closing to cure such asserted
Environmental Defect no later than ninety calendar days following the
 
 
19

--------------------------------------------------------------------------------


 
Closing, or (v) Seller elects on or before Closing to indemnify the Buyer
against any Loss attributable to the asserted Environmental Defect.
 
6.3           Exclusive Remedies.  The rights and remedies granted each Party in
this Article VI, constitute the exclusive rights and remedies with regard to
environmental matters relating to or affecting the Assets.
 
ARTICLE VII
SELLER’S REPRESENTATIONS
 
7.1           Corporate Representations.  The Seller represents and warrants to
Buyer as follows, and acknowledges that Buyer is relying upon such
representations and warranties:
 
(a)           Incorporation/Qualification.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and is duly registered as a foreign corporation and qualified to conduct
business in states where it owns and operates the Assets.
 
(b)           Power and Authority.  Seller has all requisite power and authority
to own the Assets and to carry on its business as presently conducted and to
execute and deliver this Agreement (and any agreement executed by Seller
pursuant hereto) and perform its respective obligations under this Agreement
(and any agreement executed by Seller pursuant thereto), including, but not
limited to, having all requisite corporate power and authority to sell, assign,
transfer and convey the Assets to Buyer in accordance with the Agreement.
 
(c)           No Lien, No Violation.  The execution, delivery and performance of
this Agreement (and any agreement executed by Seller pursuant thereto) does not,
and the fulfillment of and compliance with the terms and conditions hereof, will
not, (i) create an Encumbrance on the Assets or trigger an outstanding security
interest in the Assets that will remain in existence after Closing, (ii)
violate, or be in conflict with, result in a default under, give rise to any
right of termination, cancellation or acceleration under, any material provision
of the Seller’s governing documents or any agreement, license, registration or
instrument to which the Seller is, or the Assets are, bound, or (iii) to the
Seller’s knowledge, violate or be in conflict with any Law applicable to the
Seller or any of the Assets, or (iv) require any consents, approvals,
notifications or authorizations of any governmental authorities or regulatory
body exercising jurisdiction over the Assets or the Seller, except such as are
customarily obtained in due course after the Closing and except for any such
matters that would not have a Material Adverse Effect.
 
(d)           Authorization and Enforceability.  The execution, delivery and
performance of this Agreement (and that of any agreement executed by Seller
pursuant hereto) is duly and validly authorized, and this Agreement has been
duly executed and delivered and constitutes the legal, valid and binding
obligation of Seller, enforceable in accordance with its terms, subject,
however, to the effects of bankruptcy, insolvency, reorganization, moratorium
and other laws for the protection of creditors, as well as to general principles
of equity, regardless whether such enforceability is considered in a proceeding
in equity or at law.
 
(e)           Liability for Brokers’ Fees.  Seller has not incurred any
obligation or liability, contingent or otherwise, for brokers’ or finders’ fees
relating to the Assets or this Agreement for which Buyer shall have any
responsibility whatsoever.
 
 
20

--------------------------------------------------------------------------------


(f)           No Bankruptcy.  There are no bankruptcy proceedings pending, being
contemplated by or, to Seller’s knowledge, threatened against Seller or in
regard to the Assets.
 
(g)           Litigation.  The Seller has not received any claim or demand
notice that has not been resolved with respect to the Assets or title
thereto.  There are no actions, suits, claims, investigations, written
governmental inquiries or proceedings pending or, to Seller’s knowledge,
threatened against the Seller or any of the Assets, in any court or by or before
any federal, state, municipal or other governmental agency and to Seller’s
knowledge there exists no particular circumstance which will give rise to such
claim, proceeding, action, governmental investigation, or lawsuit.
 
7.2           Seller’s Representations with Respect to the Assets.  The Seller
represents and warrants to Buyer regarding the Assets as follows, and
acknowledges that Buyer is relying upon such representations and warranties:
 
(a)           Capital Projects.  Exhibit G is a list and description of all
Wells or other capital projects in progress and associated costs or estimates
thereof to the extent Seller has received an AFE therefor or is otherwise
committed thereto and such costs or estimates exceed US$100,000 per Well or
project net to the Seller’s interest (the “Capital Projects”).
 
(b)           Insurance.  Seller has maintained and shall maintain through the
Closing Date, customary insurance policy coverages and amounts of coverage with
respect to the Assets and the operation of the Assets and, with respect to any
Assets not transferred at Closing pursuant to Sections 2.3, 5.2, 5.6 or 6.2, the
Seller shall maintain such insurance coverage until the earlier of the transfer
of such Assets to Buyer in accordance with this Agreement or the expiry of the
applicable cure period.
 
(c)           No Liens.  The Seller is the owner of the Assets (except those
assets which are leased) with good and marketable title thereto free of any
Encumbrance other than Permitted Encumbrances, and except for Permitted
Encumbrances, the Assets will be conveyed to Buyer at the Closing free and clear
of all Encumbrances.
 
(d)           No Other Agreements to Sell.  No Person, other than the Buyer
under this Agreement, has any agreement or option or any right capable of
becoming an agreement or option for the purchase from the Seller of any of the
Assets.
 
(e)           Judgments.  There are no unsatisfied judgments issued by a court
of competent jurisdiction or other governmental agency outstanding against
Seller or in regard to the Assets.
 
(f)           Accuracy of Information.  Complete and correct copies (including
amendments) of all Material Agreements, all Authorizations relating to the
Assets and all other documents referred to in this Agreement or any Exhibit have
been delivered or made available by Seller to Buyer or its agents.  All records,
data or information relating to the Assets are in the full possession or control
of the Seller.  To the best of Seller's knowledge there are no material
inaccuracies or misrepresentations in any of such records, data or information.
 
(g)           Authorizations.  Except to the extent which is not material: (i)
all Authorizations required in respect of the Assets have been issued or
obtained and are in full force and effect, and (ii) there is no breach or
violation thereof.
 
21

--------------------------------------------------------------------------------


(h)           Taxes.  During Seller’s period of ownership and with respect to
Taxes for all taxable periods during Seller’s period of ownership through the
taxable period in which this Agreement is executed, all such Taxes have been
paid when due, unless contested in good faith by appropriate proceeding.  All
Taxes of Seller and obligations relating thereto that could result in an
Encumbrance or other claim against any of the Assets have been properly paid,
unless contested in good faith by appropriate proceeding, and if contested they
will remain the obligation of the Seller.
 
(i)           Royalties.  During Seller’s period of ownership, all lease
rentals, royalties, overriding royalties and similar payments based on ownership
of property or production from the Assets for Seller’s period of ownership
through the Effective Time have been paid when due.  Seller has not received any
notice and is not aware that any such payments for the period prior to Seller’s
period of ownership are due.
 
(j)           Production Sale Agreements.  As at the date hereof there are no
contracts for the sale of Hydrocarbons from the Lands to which the Seller or any
Person acting on its behalf is a party or is bound applicable to the production
of Hydrocarbons from the Lands nor have the Lands been dedicated by the Seller
to any other production sale contract or similar arrangement.
 
(k)           Rights of Way and Surface Agreement.  Seller has all rights of
access to the Lands and may enter into and upon the Lands as necessary to
explore for and extract Hydrocarbons from the Lands.  Seller shall convey to
Buyer any and all rights of way in its possession, surface leases, permits and
licenses, surface use agreements and other surface rights relating to the
Assets.
 
(l)           Compliance with Laws. The Assets operated by Seller are, and
Seller’s operation of such Assets has been and currently is, in substantial
compliance with all applicable Laws.  To Seller’s knowledge, the Assets not
operated by Seller are, and the operation of such Assets has been and currently
is, in substantial compliance with all applicable Laws.
 
(m)           Material Contracts. Exhibit D lists all material contracts and
agreements (excluding Leases) that are material to the ownership or operation of
the Assets as of the Effective Time or to which any Assets will be bound as of
the Closing, including contracts and agreements with Affiliates of Seller, tax
partnership agreements, contracts or agreements for the sale or purchase or
other disposition of Hydrocarbons that are not terminable with less than thirty
day notice without penalty, contract or agreement to sell, lease otherwise
dispose of any interest in the Assets as of the Effective Time, unit or pooling
agreements, or contracts and agreements that would require the owner of the
Assets to pay amounts in excess of $100,000 annually, contract or agreements for
gathering, transmission, processing or marketing of Hydrocarbons, contracts or
agreements containing take or pay, advance payment, prepayment or similar
provision obligating Seller to sell, deliver, process or transport any
Hydrocarbons without then receiving full payment therefor.  Seller is not in
default or breach under any such contracts and agreements and to Seller’s
knowledge the other parties to such contracts or agreements are not in default
or breach thereunder and to the best knowledge of the Seller there are no facts
which, after notice or lapse of time or both, would constitute such a
default.  To the best knowledge of the Seller, it is entitled to all rights and
benefits under each of such agreements, contracts and commitments.  To the
Seller’s knowledge, no such contract or agreement is subject to a claim that it
is terminated or subject to termination.
 
22

--------------------------------------------------------------------------------


(n)           Investment Company.  Seller is not an investment company or a
company controlled by an investment company within the meaning of the Investment
Company Act of 1940, as amended, or subject to the provisions of said act.
 
(o)           Wells and Equipment.  Exhibit B lists all of the Wells on the
Lands, whether producing, non-producing, injection or disposal wells, or wells
that are shut in, temporarily or permanently abandoned.  Seller owns, or has
title to a valid lease of, all tangible assets included in the Assets to be
conveyed to Buyer, free and clear of all Encumbrances, other than Permitted
Encumbrances, and such assets include all assets necessary to operate the Leases
and Wells in the manner in which they were operated as of the Effective
Time.  None of the Wells is subject to a production penalty arising under a
contract as a result of an election by Buyer not to participate in a drilling
operation or other operations.
 
(p)           Eminent Domain.  To Seller’s knowledge, there is no actual or
threatened taking (whether permanent, temporary, whole or partial) of any part
of the Assets by reason of condemnation or eminent domain.
 
(q)           Leases.  Except as set forth on Exhibit A, with respect to Leases:
 
(1)           the Leases have been maintained by Seller according to their
terms, in compliance with all material agreements to which the Leases are
subject;
 
(2)           each of the Leases is valid and subsisting and neither Seller nor,
to the knowledge of Seller, any other party to any Lease is in breach or default
with respect to any of its material obligations thereunder and Seller is
entitled to all benefits and rights thereunder;
 
(3)           while owned by Seller, there has not occurred any event, fact or
circumstance which with the lapse of time or the giving of notice, or both,
would constitute such a breach or default on behalf of Seller or, to the
knowledge of Seller, with respect to any other parties;
 
(4)           there are no provisions in the Leases or under any contract or law
applicable to the Leases that increase the royalty share of the lessor
thereunder;
 
(5)           there are no Leases that are subject to a fixed term of duration,
and (b) there are no unfulfilled drilling obligations affecting the Leases,
other than (i) obligations implied in law and (ii) provisions requiring optional
drilling as a condition of maintaining or earning all or a portion of the Lease;
and
 
(6)           the completion of the transactions contemplated hereby will not
afford any of the parties to any of the Leases or any other person the right to
terminate any Lease.
 
Seller does not own any leases or other oil, gas or mineral interest in the
Fiddler Creek Area other than the Assets.
 
(r)           Consents and Preferential Rights.  To the Seller’s knowledge, none
of the Assets, or any portion thereof, is subject to any third-party consents to
assignment, preferential rights to purchase or restrictions on assignment which
may be applicable to the transactions contemplated by this Agreement, except for
governmental consents and approvals of
 
 
23

--------------------------------------------------------------------------------


 
assignments that are customarily obtained after Closing, preferential rights,
consents and restrictions contained in easements, rights-of-way or equipment
leases, and Preferential Rights and Required Consents as are set forth on
Exhibit E.
 
(s)           Environmental Matters.  Seller:
 
(1)           has not received any orders or directives under the Laws from a
governmental authority relating to environmental matters requiring any work,
repairs, constructions or capital expenditures with respect to the Assets, which
order or directive remains outstanding on the Closing Date,
 
(2)           has not received any demand or notice from a governmental
authority or third party (other than Buyer) relating to the breach of any
environmental, health or safety law applicable to the Assets, including without
limitation, any Laws relating to the use, storage, treatment, shipping or
disposition of environmental contaminants, which demand or notice has not been
complied with in all material respects, and
 
(3)           has made available to Buyer all environmental information within
its possession and has not knowingly withheld any such information from Buyer
relevant to environmental matters that relate to or affect the Assets.
 
(t)           Registration under 1933 Act.  The Seller understands and agrees
that the Offered Shares have not been and will not be registered under the 1933
Act, or applicable state securities laws, and  the Offered Shares are being
offered and sold on behalf of the Buyer to the Seller in reliance upon Rule 506
of Regulation D and/or section 4(2) under the 1933 Act.
 
(u)           Independent Evaluation.  The Seller has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits, and risks of the investment in the Offered Shares and it is able to bear
the economic risk of loss of the investment.  The Seller has had the opportunity
to ask questions of and receive answers from the Buyer regarding the investment,
and has received all the information regarding the Buyer that it has requested.
 
(v)           Not for Resale.  The Seller is acquiring the Offered Shares as
principal for its own account and not for the account or benefit of any other
person, for investment purposes only and not with a view to resale or
distribution and, in particular, it has no intention to distribute, either
directly or indirectly, any of the Offered Shares in the United States or
elsewhere; provided, however, that the Seller may sell or otherwise dispose of
any of the Offered Shares pursuant to registration thereof under the 1933 Act
and any applicable state securities laws or under an applicable exemption from
such registration requirements, provided that in connection with the resale or
distribution of the Offered Shares pursuant to an exemption from such
registration requirements, the Buyer and the Transfer Agent, may require an
opinion of legal counsel of recognized standing in form and substance
satisfactory to the Buyer to such effect.
 
(w)           Accredited Investor.
 
(1)           The Seller is an "accredited investor" as defined in Rule 501(a)
of Regulation D (an “Accredited Investor”), by virtue of being either (i) a
corporation or partnership, not formed for the specific purpose of acquiring the
Offered Shares, with total assets in excess of US $5,000,000; or (ii) an entity
in which all of the equity owners are Accredited Investors.
 
 
24

--------------------------------------------------------------------------------


(2)           Seller is an accredited investor as defined in NI 45-106, by
virtue of being a corporation, not formed for the specific purpose of acquiring
the Offered Shares, with total net assets in excess of CAD $5,000,000.
 
(x)           Non-Solicitation. The Seller has not acquired the Offered Shares
as a result of any form of general solicitation or general advertising,
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio, or television,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.
 
(y)           Re-Sale Restrictions.  The Seller agrees that if it decides to
offer, sell or otherwise transfer the Offered Shares, it will not offer, sell or
otherwise transfer any of such securities directly or indirectly, unless:
 
(1)           the transfer is made outside the United States in a transaction
meeting the requirements of Rule 904 ofRegulation S under the 1933 Act and in
compliance with applicable local laws and regulations;
 
(2)           the transfer is made in compliance with the exemption from the
registration requirements under the 1933 Act provided by Rule 144 thereunder, if
available, and in accordance with applicable state securities laws;
 
(3)           the securities are transferred in a transaction that does not
require registration under the 1933 Act or any applicable state laws and
regulations governing the offer and sale of securities; and
 
(4)           the Seller has prior to such sale furnished to the Buyer an
opinion of counsel or other evidence of exemption, in either case reasonably
satisfactory to the Buyer;
 
(z)           US Legend Requirements.  The Seller understands that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the 1933 Act or applicable U.S. state laws and
regulations, the certificates representing the Offered Shares will bear a legend
in substantially the following form:
 
"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933
ACT").  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE
904 OF REGULATION S UNDER THE 1933 ACT, (C) IN COMPLIANCE WITH THE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS UNDER THE 1933 ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE 1933
ACT OR ANY APPLICABLE STATE LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY
 
 
25

--------------------------------------------------------------------------------


 
SATISFACTORY TO THE COMPANY.  DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE
"GOOD DELIVERY" IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA."
 
provided, that if Offered Shares are being sold under clause (B) above, in an
“offshore transaction” at a time when Buyer is a "foreign issuer" as defined in
Rule 902 under Regulation S, the legend set forth above may be removed by
providing a declaration and other documentation, evidencing the availability of
the exemption, in the form as Buyer may from time to time prescribe to the
Transfer Agent, to the effect that the sale of the securities is being made in
compliance with Rule 904 of Regulation S under the 1933 Act;
 
provided further, that if any of the Offered Shares are being sold under clause
(C) pursuant to Rule 144 of the 1933 Act, the legend may be removed by delivery
to the Transfer Agent of an opinion satisfactory to Buyer to the effect that the
legend is no longer required under applicable requirements of the 1933 Act or
state securities laws.
 
(aa)                      Notification of Transfer:  Seller understands that
Buyer may instruct its Transfer Agent not to record any transfer of the Offered
Shares, without first being notified by the Buyer that it is satisfied that such
transfer is exempt from or not subject to the registration requirements of the
1933 Act and applicable state securities laws.
 
(bb)                      No US Filing Obligation: Seller understands and
acknowledges that the Buyer has no obligation or present intention of filing
with the United States Securities and Exchange Commission or with any state
securities administrator any registration statement in respect of resales of the
Offered Shares in the United States.
 
(cc)                      Blue Sky Jurisdiction:  The office of the Seller at
which the Seller received and accepted the offer to purchase the Offered Shares
is the address of the Seller listed in the notices clause of this Agreement.
 
(dd)                      Certain Royalty Interests.  (A) MAB has agreed to
terminate and reassign to Seller any and all overriding royalty interests that
it may have in the Fiddler Creek Property, including any future right to receive
any such overriding royalty interests in any leases covering lands located in
the Fiddler Creek Area pursuant to: (i) the Finder’s Fee Agreement, dated
October 26, 2005, between American Oil & Gas, Inc. (“AOGI”) and MAB; (ii) the
Lease Acquisition Agreement dated January 13, 2006 between MAB and Savannah
Exploration, Inc. (“Savannah”); (iii) the Prospect Assignment Agreement dated
January 13, 2006 between MAB and Savannah; and (iv) the Acquisition and
Consulting Agreement dated January 1, 2007 between MAB and Seller (collectively,
the “American/Savannah Agreements”); (B) AOGI has agreed to waive any future
right to receive any additional overriding royalty interests in any leases
covering lands within the Fiddler Creek Area, as well as the termination of the
production payment discussed in the October 26, 2005 Finder’s Fee Agreement; and
(C) Savannah has agreed to reassign a portion of its overriding royalty
interests within the Fiddler Creek Area as reflected in the attached Exhibit
“A”, has further agreed to a reduction of the overriding royalty interests in
any future leases covering lands within the Fiddler Creek Area, and has also
agreed to the termination of the production payment discussed in the October 26,
2005 Finder’s Fee Agreement.
 
 
26

--------------------------------------------------------------------------------


ARTICLE VIII
BUYER’S REPRESENTATIONS
 
The Buyer represents and warrants to Seller as follows, and acknowledges that
Seller is relying upon such representations and warranties:
 
8.1           Organization and Standing.  The Buyer is duly incorporated and
organized and is validly subsisting under the federal laws of Canada, is current
and up-to-date with all material filings required to be made by it under the
CBCA and has all requisite corporate capacity, power and authority to carry on
its business as now conducted.  As of the Closing, the Buyer or an affiliate
thereof will be duly qualified to operate its business and own the Assets in the
states where the Assets are located.
 
8.2           Power.  Buyer has all requisite power and authority to carry on
its business as presently conducted and to execute and deliver this Agreement
and perform its obligations under this Agreement.
 
8.3           Authorization and Enforceability. This Agreement has been duly
authorized, executed and delivered by the Buyer, and constitutes a valid and
binding obligation of the Buyer, enforceable against the Buyer, in accordance
with the terms thereof, except that (i) the enforcement thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally, (ii) equitable remedies, including,
without limitation, specific performance and injunction, may be granted only in
the discretion of a court of competent jurisdiction, and (iii) rights of
indemnity, contribution and the waiver of contribution provided for herein, and
any provisions exculpating a party from a liability or duty otherwise owed by
it, may be limited under applicable law.  The Buyer is not in violation of its
constituting documents or in default in the performance or observance of any
material obligation, agreement, covenant or condition contained in any contract,
option, indenture, trust deed, mortgage, loan agreement, note, lease, or other
agreement or instrument to which it is a party or by which it or its property
may be bound that impedes or is likely to impede its ability (i) to consummate
the transactions contemplated by this Agreement or (ii) to assume the
liabilities to be assumed by it under this Agreement.
 
8.4           Liability for Brokers’ Fees.  Buyer has not incurred any
obligation or liability, contingent or otherwise, for brokers’ or finders’ fees
relating to the Assets or the transactions contemplated by this Agreement for
which Seller shall have any responsibility whatsoever.
 
8.5           Litigation.  There is no action, suit, proceeding, claim or
investigation by any person, entity, administrative agency or governmental body
pending or, to Buyer’s knowledge, threatened against it before any governmental
authority that impedes or is likely to impede its ability (i) to consummate the
transactions contemplated by this Agreement or (ii) to assume the liabilities to
be assumed by it under this Agreement.
 
8.6           No Bankruptcy.  There are no bankruptcy proceedings pending, being
contemplated by or, to Buyer’s knowledge, threatened against Buyer.
 
8.7           Financial Resources.   Buyer has the financial resources available
to close the transactions contemplated by the Agreement without any financing
contingency.
 
8.8           Buyer’s Evaluation.
 
27

--------------------------------------------------------------------------------


(a)           Records and Assets.  Buyer is experienced and knowledgeable in the
oil and gas business and is aware of its risks.  Effective upon the Closing, the
Buyer acknowledges that it has been afforded the opportunity to examine the
Records and the Assets and all information provided by Seller to Buyer prior to
and after the Effective Date.  Except for the representations and warranties of
Seller contained in this Agreement and in the Assignments, Bill of Sale and
Conveyance and the Assignment of Oil and Gas Leases delivered at Closing, Buyer
acknowledges and agrees that Seller has not made any representations or
warranties, express or implied, written or oral, as to the accuracy or
completeness of the Records or any other information relating to the Assets
provided to Buyer or its representatives, by or on behalf of Seller, prior to
and after the Effective Date, including without limitation any estimate of the
value of the Assets or reserves or any projections as to future events.
 
(b)           Independent Evaluation.  In entering into this Agreement, except
for Seller’s representations, warranties and covenants set forth in this
Agreement, Buyer acknowledges and affirms that it has relied upon and will rely
solely on the terms of this Agreement and upon its own independent analysis,
evaluation and investigation of, and judgment with respect to, the business,
economic, legal, tax or other consequences of the transactions contemplated by
this Agreement, including without limitation, its estimate and appraisal of the
extent and value of the Assets, and the petroleum, natural gas and other
reserves associated with the Assets.  Except as expressly provided in this
Agreement, Seller and its affiliates, agents, representatives, advisors,
contractors, directors or employees shall not have any liability to Buyer or its
affiliates, agents, representatives, advisors, contractors, directors or
employees resulting from any use, authorized or unauthorized, of the Records or
other information relating to the Assets provided by or on behalf of Seller.
 
8.9           Canadian Securities Matters.
 
(a)           The Buyer is, and will be on the Closing Date, a reporting issuer
and is not listed as in default of any requirements under Applicable Securities
Law in the Provinces of British Columbia and Alberta (the “Reporting
Jurisdictions”), and is in compliance in all material respects with the by-laws,
rules and regulations of the Exchange; any Material Change relating to the Buyer
that has occurred within the twelve months preceding the date hereof has been
generally disclosed and such disclosure of a Material Change has not been made
to any securities commission or similar regulatory authority on a confidential
basis which has not subsequently been generally disclosed.
 
(b)           No steps or proceedings have been taken by any Person, voluntary
or otherwise requiring or authorizing dissolution or winding up of Buyer.
 
(c)           All press releases, Material Change reports, financial statements,
annual information forms and other documents filed by or on behalf of the Buyer,
as required by Applicable Securities Laws in the Reporting Jurisdictions or the
rules and policies of the Exchange, within the twelve months preceding the date
hereof did not contain any Misrepresentations as at the respective dates of such
filings.
 
(d)           All consents, approvals, permits, authorizations or filings as may
be required under any statute, rule or regulation applicable to the Buyer
including, without limitation, Applicable Securities Laws in the Offering
Jurisdictions and all necessary corporate action of the part of the Buyer for:
(i) the execution and delivery of the Agreement; (ii) the issue, sale and
delivery of the Offered Shares; and (iii) the completion of the transactions
contemplated hereby, have been obtained or taken, as applicable provided that,
following
 
28

--------------------------------------------------------------------------------


 
Closing the Buyer will be required to obtain final acceptance from the Exchange
of the transactions provided for in this Agreement.
 
(e)           As of the Closing, all corporate action will have been taken by
the Buyer to allot and authorize the issuance of the Offered Shares, which upon
issuance, will be validly authorized and issued as fully paid and non-assessable
securities of the Buyer.
 
(f)           The execution and delivery of the Agreement, the issue, sale and
delivery of the Offered Shares and the performance of all other transactions
contemplated herein:
 
(1)           do not require any filing, notice, consent, approval,
Authorization or order of any court or governmental agency or body, except that
which may be required under Applicable Securities Laws or by the Exchange;
 
(2)           do not and will not result in the violation of any Laws applicable
to the Buyer; and
 
(3)           will not result in the breach of, or be in conflict with, or
constitute a default under, or create a state of facts which, after notice or
lapse of time, or both, would constitute a default, violation of, or conflict
with or allow any other Person to exercise any rights under, any term or
provision of the constituting documents, by-laws or resolutions of the Buyer or
any material mortgage, note, indenture, contract or agreement (written or oral),
instrument, lease or other document to which the Buyer is a party, or any
judgment, decree or order or any term or provision thereof which is binding on
the Buyer, except where such breach, conflict or default would not have a
Material Adverse Effect.
 
(g)             No order ceasing or suspending trading in securities of the
Buyer or prohibiting the sale of securities by the Buyer has been issued and the
Buyer has not been served with or otherwise received notice of or become aware
of any proceedings for this purpose having been instituted, or being pending,
contemplated or threatened.
 
ARTICLE IX
COVENANTS AND AGREEMENTS
 
9.1           Covenants and Agreements of Seller.   Seller covenants and agrees
with Buyer as follows:
 
(a)             Operations Prior to Closing.
 
(1)           Except as consented to in writing by Buyer or provided for in this
Agreement, from the date of execution hereof to the Closing and with respect to
any Assets not transferred at Closing pursuant to Section 2.3, until such Assets
are transferred: (A) Seller will use its reasonable efforts to operate and
maintain the Assets in a good and workmanlike manner consistent with past
practices and in accordance with applicable Laws; (B) Seller will pay or cause
to be paid its proportionate shares of all costs and expenses incurred in
connection with such operations or necessary to maintain title to such Assets in
good standing; (C) Seller will comply with all material covenants and conditions
contained in the Material Agreements; (D) except as set forth on Exhibit G
(Capital Projects), Seller will notify Buyer of ongoing activities and major
capital expenditures in excess of US$10,000 per activity conducted on the Assets
and shall consult with Buyer regarding all such matters and operations involving
 
 
29

--------------------------------------------------------------------------------


 
such expenditures; and (E) Seller will maintain customary insurance policy
coverages and amounts of coverage with respect to the Assets and the operation
of the Assets.
 
(2)           Between the Effective Date and the Closing, Seller will use all
reasonable efforts to finalize and execute the Unit Agreement and have the Unit
Agreement filed with and approved by the Bureau of Land Management and all other
regulatory bodies necessary for the Unit Agreement to become effective and shall
thereafter comply with the terms thereof.
 
(3)           Between the Effective Date and the Closing, the Seller will use
its best efforts to obtain all necessary Authorizations to permit it to drill
the Beartooth Federal 43-33 well (the “Unit Well”) and will commence drilling of
the Unit Well on or before October 31, 2007 and thereafter continually and
diligently drill as required by the Unit Agreement.  For purposes of adjustment
of the Initial Purchase Price pursuant to Section 3.2(c)(3), the Seller’s
expenditures with respect to the Unit Well shall be deemed to have been incurred
by the Seller on behalf of the Buyer.
 
(b)             Restriction on Operations.  Subject to Section 9.1(a), and
except for the Capital Projects set forth on Exhibit G, unless Seller obtains
the prior written consent of Buyer to act otherwise, Seller will not (i) approve
any operations on the Assets anticipated to cost the owner of the Assets more
than US$10,000 per activity, (ii) convey, dispose of or grant an Encumbrance
over all or any part of the Assets (other than replacement of worn out or
obsolete equipment in the ordinary course of business or sale of oil, gas, and
other liquid products produced from the Assets in the regular course of
business) or enter into any new farmout, farmin or other similar contract
affecting the Assets, (iii) enter into any new contracts or amendments of
existing contracts; or (iv) resign as operator or issue any notice of its
intention to resign as operator of any of the Leases.
 
(c)             Corporate Status.  Seller shall maintain its corporate status
from the date hereof until the Final Settlement Date to assure that it will not
be under any material corporate, legal or contractual restriction that would
prohibit or delay the timely consummation of the Transaction.
 
(d)             Notices of Claims.  Seller shall promptly notify Buyer, if,
between the date of execution of this Agreement and the Closing Date and with
respect to any Assets not transferred at Closing pursuant to Section 2.3, until
such Assets are transferred, Seller receives written notice of any claim, suit,
action or other proceeding or written notice of any material default under any
Material Agreement.
 
(e)             Compliance with Laws.  During the period from the date of
execution of this Agreement to the Closing Date, and with respect to any Assets
not transferred at Closing pursuant to Section 2.3, until such Assets are
transferred Seller shall use good faith efforts to comply in all material
respects with all applicable Laws relating to the Assets.
 
(f)             Transfer of Field Operations.  Seller shall effect a transfer of
all field operations to Buyer within sixty (60) days after Closing, and shall
perform such other tasks as are necessary to complete the transfer of the Assets
to Buyer following the Closing, including the filing of notices of change of
operator with appropriate third parties and governmental agencies, giving
notices of change of operator where required by agreement or otherwise, and the
preparation and delivery of any required letters in lieu where required by
agreement or otherwise.
 
 
30

--------------------------------------------------------------------------------


(g)             Consents.  Commencing forthwith after the date hereof Seller
shall use reasonable commercial efforts to obtain at or prior to the Closing
Date such Authorizations which may be required in connection with the completion
of the transactions herein contemplated.
 
(h)             Discharge of Permitted Encumbrances.  To the extent that any of
the Permitted Encumbrances relate to liabilities which will not be assumed by
Buyer pursuant hereto, Seller covenants that it will duly make payment of all
amounts due thereunder (except to the extent that Seller may dispute its
liability therefor) and use reasonable commercial efforts to ensure that such
Permitted Encumbrances are discharged as and when all such amounts have been
duly paid.
 
(i)             Other Matters.  Seller hereby covenants to Buyer that it shall:
 
(1)           duly, punctually and faithfully perform all of the obligations to
be performed by it under the Agreement;
 
(2)           promptly inform Buyer and its counsel of the full particulars of:
 
(A)           any Material Change (actual, anticipated, contemplated, proposed
or threatened) in the assets, liabilities (absolute, accrued, contingent or
otherwise), business, affairs, operations, obligations, prospects, capital,
condition (financial or otherwise) of the Seller or its ownership; and
 
(B)           the discovery by Seller of any Misrepresentation in any
information regarding Seller provided to Buyer or its counsel by Seller;
 
which occurs on or prior to the Closing, provided that if there may be any
reasonable doubt as to whether a Material Change, change, occurrence or event of
the nature referred to in this Section has occurred, the Seller shall promptly
inform Buyer and its counsel of the full particulars of the occurrence giving
rise to the uncertainty and shall consult with Buyer as to whether the
occurrence is of such nature.
 
(j)             Regulatory Communications.  On or prior to the Closing, the
Seller shall promptly inform the Buyer of the full particulars of the receipt by
Seller of any communication from any regulatory authority relating to the
transactions which are the subject of this Agreement.
 
9.2           Covenants and Agreements of Buyer. Buyer covenants and agrees with
Seller that:
 
(a)             Corporate Status.  Buyer shall maintain its status from the date
hereof until the Final Settlement Date to assure that it will not be under any
material corporate, legal or contractual restriction that would prohibit or
delay the timely consummation of the transactions contemplated by this
Agreement.
 
(b)             Replacement Bonds and Instruments.  Buyer shall use reasonable
efforts to file within 30 days after Closing appropriate surety instruments and
bonds as required by applicable governmental agencies for Buyer to own and
operate the Assets.
 
31

--------------------------------------------------------------------------------


(c)             Transfer of Operations.  Following the Closing, the Buyer shall
promptly file at its sole expense all notices and documents, and perform all
other tasks customarily required by a buyer in order to effect a transfer of
operations of those Assets  transferred at Closing, and shall take all actions
necessary to assume operations from Seller within sixty (60) days after Closing.
 
(d)             Securities Matters.  The Buyer hereby covenants to Seller that
it shall:
 
(1)           fulfill all legal requirements to be complied with by the Buyer to
permit the issuance, offering and sale of the Offered Shares, including, without
limitation, compliance with Applicable Securities Laws of the Offering
Jurisdictions to enable the Offered Shares to be issued to Seller, without the
necessity of filing a prospectus, registration statement or an offering
memorandum under Applicable Securities Laws of the Offering Jurisdictions;
 
(2)           use its best efforts to obtain the necessary regulatory consents
from the Exchange and if required, the Securities Commissions to effect the
transaction on the terms set forth herein and on such terms as are mutually
acceptable to Seller and the Buyer;
 
(3)           list and post for trading on the Exchange, the Offered Shares,
subject to the resale restricted period of four months from the Closing Date
pursuant to National Instrument 45-102 – Resale of Securities (“NI 45-102”) and
the policies of the Exchange;
 
(4)           within the time periods required under Applicable Securities Laws
of the Offering Jurisdictions, file such documents as may be required under
Applicable Securities Laws of the Offering Jurisdictions relating to the
issuance of the Offered Shares which, without limiting the generality of the
foregoing, shall include the filing with the Alberta Securities Commission of a
Form 45-106F1 as prescribed by NI 45-106;
 
(5)           have taken on or prior to the Closing, all necessary steps to
ensure the Offered Shares have been duly allotted and authorized for issue to
the Seller;
 
(6)           duly, punctually and faithfully perform all of the obligations to
be performed by it under the Agreement;
 
(7)           promptly inform Seller and its counsel of the full particulars of:
 
(A)           any Material Change in the assets, liabilities (absolute, accrued,
contingent or otherwise), business, affairs, operations, obligations, prospects,
capital, condition (financial or otherwise) of the Buyer; and
 
(B)           the discovery by the Buyer of any Misrepresentation in any
information regarding the Buyer provided to Seller or its counsel by the Buyer;
 
which occurs on or prior to the Closing, provided that if there may be any
reasonable doubt as to whether a Material Change, change, occurrence or event of
the nature referred to in this Section has occurred, the Buyer shall promptly
inform Seller and its counsel of the full particulars of the occurrence giving
rise to the uncertainty and shall consult with Seller as to whether the
occurrence is of such nature; and
 
32

--------------------------------------------------------------------------------


(8)           on or prior to the Closing, the Buyer shall promptly inform the
Seller of the full particulars of the receipt by the Buyer of any communication
from any regulatory authority relating to the transactions which are the subject
of this Agreement;
 
(e)             For a period of six months from the date of this Agreement,
Buyer agrees to use its reasonable best efforts to negotiate and conclude an
agreement with ECA, on terms satisfactory to the Buyer, in the event that Seller
still holds title to the ECA Leases, to amend the terms of the ECA Leases or,
thereafter, for the acquisition of all of the ECA Leases from ECA.
 
9.3           Covenants and Agreements of the Parties.
 
(a)             Confidentiality.  Except as permitted herein, for a period of
two years following the Closing, the Seller shall maintain copied or retained
Records as confidential, except disclosures as may be required by court order,
applicable laws, rules and regulations or governmental agencies or stock
exchanges.  The Seller shall inform the Buyer of such disclosures.  Unless
prohibited by applicable law, the Seller shall provide the Buyer with advanced
notice of any such disclosure.
 
(b)             Cure Period for Breach.  If a Party believes the other Party has
breached the terms of this Agreement, the Party who believes the breach has
occurred shall give prompt written notice to the breaching Party of the nature
of the breach, and the breaching Party shall have five business days after the
effectiveness of such written notice to cure the alleged
breach.  Notwithstanding the foregoing, this Section 9.3(b) shall not apply to
breach of the Parties’ obligations at Closing and shall not operate to delay
Closing.
 
ARTICLE X
TAX MATTERS
 
10.1                      Apportionment of Tax Liability.  “Taxes” shall mean
all ad valorem, property, production, excise, net proceeds, severance and all
other taxes and similar obligations assessed against the Assets or based upon or
measured by the ownership of the Assets or the production of Hydrocarbons or the
receipt of proceeds there from, other than income taxes applicable on a gain for
the sale of mineral rights or otherwise.  All Taxes based on or attributable to
the ownership of, or based on production of Hydrocarbons shall be deemed
attributable to the period for which such Taxes are assessed.  With respect to
the Assets, all Taxes shall be prorated between Buyer and Seller as of the
Effective Time for all taxable periods that include the Effective
Time.  Accordingly, for the purpose of apportioning the liability for Taxes and
the resulting Initial Purchase Price adjustment pursuant to Section 3.2 at
Closing or pursuant to Section 14.1 in the Final Settlement Statement, (i) Buyer
shall be responsible for all Taxes related to the Assets that are attributable
to the period of time after the Effective Time and (ii) Seller shall be
responsible for all Taxes related to the Assets that are attributable to the
period of Seller’s ownership prior to the Effective Time.
 
For the tax period in which the Effective Time occurs, Seller shall provide
Buyer with copies of any tax reports or returns filed and received by Seller
after Closing and provide Buyer with appropriate information which is necessary
for Buyer to file any required tax reports and returns related to the
Assets.  Buyer agrees to file all tax returns and reports applicable to the
Assets that are required to be filed after the Closing, and pay all required
Taxes payable with respect to the Assets subject to the provisions of Section
10.1.
 
33

--------------------------------------------------------------------------------


10.2                      Sales Taxes.  Buyer shall be liable for and shall
indemnify Seller for, any sales and use taxes, conveyance, transfer and
recording fees and real estate transfer stamps or taxes that may be imposed on
any transfer of the Assets pursuant to this Agreement, if applicable but not for
income taxes applicable on a gain for the sale of mineral rights or
otherwise.  Seller shall file all returns and reports and remit on behalf of the
Buyer any sales or similar transaction Taxes that are required to be paid as a
result of the transfer of the Assets to Buyer, provided Seller shall provide
Buyer 30 days prior written notice before making any such filing.  Seller shall
provide written notice and supporting detail to the Buyer with regard to such
Taxes paid or to be paid on the Buyer’s behalf, and the Buyer shall reimburse
the Seller for such Taxes no later than ten calendar days of the receipt of such
written notice, unless Buyer contests in good faith that such Taxes are due and
payable.
 
10.3                      Survival.  The obligations set forth in this Article X
shall survive Closing in accordance with Section 16.12.
 
ARTICLE XI
CONDITIONS PRECEDENT TO CLOSING
 
11.1                      Seller’s Conditions Precedent.   The obligations of
the Seller at the Closing are subject to the satisfaction or waiver at or prior
to the Closing of the following conditions precedent:
 
(a)             All representations and warranties of the Buyer contained in
this Agreement are true and correct in all material respects (considering the
transactions contemplated by the Agreement as a whole) at and as of the Closing
in accordance with their terms as if such representations and warranties were
made at and as of the Closing (except to the extent such representations or
warranties are as of a specific time in which case as of such other time), and
Buyer has performed and satisfied all covenants and agreements required by this
Agreement to be performed and satisfied by Buyer at or prior to the Closing in
all material respects.
 
(b)             Seller shall have received at or prior to the Closing a
favorable legal opinion from counsel to the Buyer, addressed to Seller, in form
and substance acceptable to counsel to Seller, acting reasonably, to the effect
that:
 
(1)           the Buyer is a corporation incorporated under the CBCA, and has
all requisite corporate capacity and power to carry on business and the Assignee
is a corporation incorporated under the Nevada Corporations Act, and has all
requisite corporate capacity and power to carry on business and is qualified to
do business in each jurisdiction where it is required to do so;
 
(2)           the execution and delivery of the Agreement and the assignment of
the Agreement to the Assignee pursuant to section 16.4 hereof and the
performance by the Buyer and the Assignee, of the transactions contemplated
therein (including the issuance and sale of the Offered Shares), do not result
in a breach of and do not conflict with or constitute a default under the
articles of incorporation of the Buyer or Assignee, the by-laws of the Buyer or
Assignee, or any resolution of the Buyer’s or Assignee directors (or any
committee thereof) or shareholders;
 
(3)           the Buyer has all requisite capacity and power to execute and
deliver the Agreement and to perform all its obligations thereunder. All
necessary corporate
 
 
34

--------------------------------------------------------------------------------


 
action has been taken by the Buyer to authorize the execution and delivery of
the Agreement and the performance by the Buyer of its obligations thereunder.
The Agreement has been duly authorized, executed and delivered by the Buyer and
constitutes valid and legally binding obligations of the Buyer and, when
assigned, the Assignee enforceable against it and, upon assignment, the Assignee
in accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, liquidation, reorganization, moratorium or similar laws
affecting the rights of creditors generally and except as limited by the
application of equitable principles when equitable remedies are sought, and the
qualification that the enforceability of rights of indemnity and contribution
may be limited by applicable law;
 
(4)           all necessary corporate action has been taken by the Buyer to
authorize and validly issue the Offered Shares;
 
(5)           the issuance by the Buyer of the Offered Shares at the Closing
will be exempt from the prospectus requirements of Applicable Securities Laws of
the Offering Jurisdictions, and no documents are required to be filed,
proceedings taken or approvals, permits, consents or authorizations of
regulatory authorities obtained by the Buyer under Applicable Securities Laws of
the Offering Jurisdictions in connection therewith except that the Buyer is
required to file, within ten days after the date of distribution, a report with
the Alberta Securities Commission on Form 45-106F1, together with the fees
prescribed by the Applicable Securities Laws of Alberta;
 
(6)           the first trade of the Offered Shares, by the respective holders
thereof will be exempt from the prospectus requirements of Applicable Securities
Laws of the Reporting Jurisdictions provided that:
 
(A)           the Buyer is and has been a reporting issuer for at least four
months immediately preceding the first trade in any jurisdiction of Canada;
 
(B)           at least four months have elapsed from the Closing Date;
 
(C)           any ownership statement issued with respect to or any certificates
representing the Offering Shares, issued on or within four months after the
Closing Date were issued with a legend stating the prescribed restricted period
in accordance with Section 2.5 of NI 45-102;
 
(D)           such trade is not a control distribution as defined in NI 45-102;
 
(E)           no unusual effort is made to prepare the market or to create a
demand for the securities that are the subject of the trade;
 
(F)           no extraordinary commission or consideration is paid to a Person
or company in respect of such trade; and
 
(G)           if the selling security holder is an insider or officer of the
Buyer, the selling security holder has no reasonable grounds to believe that the
Buyer is in default of any securities legislation.
 
(7)           at the Closing, the Offered Shares will be validly issued as fully
paid and non-assessable Common Shares in the capital of the Buyer; and
 
35

--------------------------------------------------------------------------------


(8)           such other matters as Seller may reasonably request in connection
with the transaction;
 
and in giving the opinions contemplated above, counsel to the Buyer shall be
entitled, as to matters of fact, to rely upon certificates of fact from the
Buyer, signed by the President or other officer of the Buyer in position to have
knowledge of such facts and their accuracy, certificates of such public
officials and other Persons as are necessary or desirable, and certificates of
the Transfer Agent as to the number of Common Shares issued and outstanding;
 
(c)             Seller shall have received a certificate of the Buyer dated as
of the Closing Date, signed by the President, Chief Executive Officer or Chief
Financial Officer of the Buyer, or by such other officers as may be acceptable
to Seller, certifying, to the best of the knowledge, information and belief of
such officers after due inquiry, on behalf of the Buyer and not in their
personal capacities, as to certain matters reasonably requested by Seller with
respect to the Buyer including certification that:
 
(1)           no order halting, ceasing or suspending trading in securities of
the Buyer or prohibiting the transaction or the issuance or distribution of any
securities of the Buyer has been issued and no proceedings for such purpose are
pending or, to the knowledge of the Buyer, threatened; and
 
(2)           all of the representations and warranties of the Buyer contained
in the Agreement, are true and correct and all covenants, terms and conditions
relating to the Buyer contained herein, and required to be performed and
complied with by the Buyer on or as or the Closing have been performed and
complied with by the Buyer;
 
(d)             as of the Closing, all covenants, agreements and obligations of
the Buyer required to be performed or complied with on or before the Closing
shall have been so performed or complied with and all conditions required to be
complied with by the Buyer shall have been complied with;
 
(e)             the Buyer shall, as of the Closing, be a reporting issuer not in
default under Applicable Securities Laws of the Reporting Jurisdictions; and
 
(f)             the Buyer shall have provided Seller with all agreements and
related documents evidencing the assignment of Buyer’s contractual rights under
this Agreement to the Assignee.
 
11.2                      Buyer’s Conditions Precedent.  The obligations of
Buyer at the Closing are subject to the satisfaction or waiver at or prior to
the Closing of the following conditions precedent:
 
(a)             Subject to Section 11.2(h), all representations and warranties
of Seller contained in this Agreement are true and correct in all material
respects (considering the transactions contemplated by the Agreement as a whole)
at and as of the Closing in accordance with their terms as if such
representations and warranties were made at and as of the Closing (except to the
extent such representations or warranties are as of a specific time in which
case as of such other time), and Seller has performed and satisfied all
covenants and agreements required by this Agreement to be performed and
satisfied by Seller at or prior to the Closing in all material respects.
 
36

--------------------------------------------------------------------------------


(b)             The board of directors of the Buyer shall have approved the
terms and conditions of this Agreement.
 
(c)             The Buyer shall have completed its technical and financial due
diligence, including Buyer’s receipt of a third party reserve report by the
Buyer’s auditor.
 
(d)             The Buyer shall have received conditional approval of the
transactions contemplated by this Agreement from the Exchange on or prior to the
Closing Date.
 
(e)             Buyer shall have received at or prior to the Closing Date a
favorable legal opinion from counsel to the Seller, addressed to Buyer, in form
and substance acceptable to counsel to Buyer, acting reasonably, to the effect
that:
 
(1)           the Seller is a corporation incorporated under the laws of the
State of Nevada, and has all requisite corporate capacity and power to carry on
business;
 
(2)           the execution and delivery of the Agreement and the performance by
the Seller, of the transactions contemplated therein, do not result in a breach
of and do not conflict with or constitute a default under the articles of
incorporation of the Seller, the by-laws of the Seller, or any resolution of the
Seller’s directors (or any committee thereof) or shareholders;
 
(3)           the Seller has all requisite capacity and power to execute and
deliver the Agreement and to perform all its obligations thereunder. All
necessary corporate action has been taken by the Seller to authorize the
execution and delivery of the Agreement and the performance by the Seller of its
obligations thereunder. The Agreement has been duly authorized, executed and
delivered by the Seller and constitutes valid and legally binding obligations of
the Seller enforceable against it in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, liquidation,
reorganization, moratorium or similar laws affecting the rights of creditors
generally and except as limited by the application of equitable principles when
equitable remedies are sought, and the qualification that the enforceability of
rights of indemnity and contribution may be limited by applicable law;
 
(4)           such other matters as Buyer may reasonably request in connection
with the transaction;
 
and in giving the opinions contemplated above, counsel to the Seller shall be
entitled, as to matters of fact, to rely upon certificates of fact from the
Seller, signed by the President or other officer of the Seller in position to
have knowledge of such facts and their accuracy, certificates of such public
officials and other Persons as are necessary or desirable, and certificates of
the Transfer Agent as to the number of Common Shares issued and outstanding;
 
(f)             Buyer shall have received an opinion or opinions from Seller’s
Montana counsel with respect to title to the Lands and Leases located in
Montana, in form and content satisfactory to Buyer and its counsel;
 
(g)             Buyer shall have received a certificate of the Seller dated as
of the Closing Date, signed by the President, Chief Executive Officer or Chief
Financial Officer of the Seller, or by such other officers as may be acceptable
to Buyer, certifying, to the best of the knowledge, information and beliefs of
such officers after due inquiry, on behalf of the Seller and not in their
personal capacities, as to certain matters reasonably requested by Buyer with
respect to the Seller including certification that:
 
37

--------------------------------------------------------------------------------


(1)           no order prohibiting the transaction has been issued and no
proceedings for such purpose are pending or, to the knowledge of the Seller,
threatened; and
 
(2)           all of the representations and warranties of the Seller contained
in the Agreement, are true and correct and all covenants, terms and conditions
relating to the Seller contained herein, and required to be performed and
complied with by the Seller on or as or the Closing have been performed and
complied with by the Seller;
 
(h)           Seller shall have provided Buyer with evidence satisfactory to
Buyer in its sole discretion that Seller has Defensible Title to not less than
75% of the aggregate area of the Lands which constitute the Fiddler Creek
Property;
 
(i)           Seller shall have received approval from all regulatory bodies
necessary for the Unit Agreement to become effective and the Unit Agreement
shall be in full force and effect unamended as of Closing;
 
(j)           Seller shall have obtained all necessary Authorizations to permit
it to drill the Unit Well and Seller shall, prior to October 31, 2007, have
spudded and commenced the drilling of and thereafter diligently pursued the
drilling of the Unit Well required to fulfill the initial well commitment under
the Unit Agreement and shall have completed all such actions as are necessary to
maintain the Leases in full force and effect and good standing;
 
(k)           each of the American/Savannah Agreements referenced in Section
7.2(dd) among MAB, Savannah and AOGI shall have been terminated with respect to
the Fiddler Creek Area, and be of no further force and effect and any and all
claims by Savannah and MAB thereunder or otherwise with respect to the Assets
shall have been waived and Buyer shall have entered into an agreement with
Savannah to be effective as of and subject to Closing pursuant to which Buyer
has granted an overriding royalty interest to Savannah as to any future leases
covering lands within the Fiddler Creek Area; and
 
(l)           as of the Closing, all covenants, agreements and obligations of
the Seller required to be performed or complied with on or before the Closing
shall have been so performed or complied with and all conditions required to be
complied with by the Seller shall have been complied with.
 
ARTICLE XII
RIGHT OF TERMINATION AND ABANDONMENT
 
12.1                      Termination.  This Agreement may be terminated in
accordance with the following provisions:
 
(a)           by Seller if the conditions set forth in Section 11.1 are not
satisfied through no fault of Seller, and are not waived by Seller, as of
November 30, 2007;
 
(b)           by Buyer if the conditions set forth in Section 11.2 are not
satisfied through no fault of Buyer, and are not waived by Buyer, as of November
30, 2007;
 
(c)           by Seller if, through no fault of Seller, the Closing does not
occur on or before November 30, 2007; and
 
38

--------------------------------------------------------------------------------


(d)           by Buyer if, through no fault of Buyer, the Closing does not occur
on or before November 30, 2007.
 
12.2                      Liabilities Upon Termination.
 
(a)           Buyer’s Breach.  If Closing does not occur because Buyer
wrongfully fails to tender performance at Closing, and Seller is ready to close
and is not in breach of this Agreement, Seller shall have all remedies available
to it at law and equity, including specific performance, and shall have the
right to pursue all such remedies.
 
(b)           Seller’s Breach.  If Closing does not occur because Seller
wrongfully fails to tender performance at Closing, and Buyer is ready to close
and is not in breach of this Agreement, Buyer shall have all remedies available
to it at law and equity, including specific performance, and shall have the
right to pursue all such remedies.
 
(c)           Termination Pursuant to Section 12.1.  If Buyer or Seller
terminates this Agreement pursuant to Section 12.1 in the absence of a breach by
the other Party, neither Buyer nor Seller shall have any liability to the other
Party for termination of this Agreement.
 
(d)           Limitation on Damages.  Buyer and Seller expressly waive any and
all rights to consequential, special, incidental, punitive, or exemplary damages
and loss of profits resulting from a breach of this Agreement.
 
ARTICLE XIII
CLOSING
 
13.1                      Date of Closing.  Unless mutually agreed by the Seller
and the Buyer, the closing of the transactions contemplated by this Agreement
(“Closing”) shall be held on November 5, 2007 provided that if all of the
conditions set forth in Article XI have not been satisfied or waived on or
before such date then Closing shall be held on the date two business days
following the satisfaction or waiver of the last of the conditions set forth in
Article XI to be satisfied or waived other than conditions that by their terms
are to be satisfied at Closing.  The date the Closing actually occurs is called
the “Closing Date.”
 
13.2                      Time and Place of Closing. The Closing shall be held
at the offices of Seller in Denver, Colorado beginning at 9:00 a.m. Mountain
Time, or at such other time and place as Buyer and Seller may agree in writing.
 
13.3                      Closing Obligations.  At Closing, the following events
shall occur, each being a condition precedent to the others and each being
deemed to have occurred simultaneously with the others:
 
(a)           Seller shall execute, acknowledge and deliver to Buyer, one or
more Assignment, Bill of Sale and Conveyances in the form attached as Exhibit F,
and one or more Assignment of Oil and Gas Leases in the form attached as Exhibit
F-1, whichever is applicable, for all Assets to be conveyed to Buyer at the
Closing pursuant to this Agreement, and any applicable governmental assignment
forms, conveying such Assets to Buyer as of the Effective Time.
 
(b)           Seller and Buyer shall agree upon the Preliminary Settlement
Statement under Section 3.2(a).
 
39

--------------------------------------------------------------------------------


(c)           Buyer shall deliver the Closing Amount to the account at the Bank
designated by Seller under Section 3.2(a), by wire transfer in immediately
available funds, or by such other method as agreed to by the Parties.
 
(d)           Buyer shall provide Seller with certificates representing the
Offered Shares (other than the Holdback Shares and Environmental Holdback
Shares) duly registered in the name of the Seller.
 
(e)           Buyer shall provide Seller documents evidencing that Buyer, or its
assignee pursuant to Section 16.4 is qualified to own the Assets.
 
(f)           Seller shall deliver an executed statement as described in
Treasury Regulation Section 1.1445-2(b)(2) certifying that Seller is not a
foreign person within the meaning of the Internal Revenue Code.
 
(g)           Seller and Buyer shall take such other actions and deliver such
other documents as are contemplated by this Agreement.
 
ARTICLE XIV
POST-CLOSING OBLIGATIONS
 
14.1                      Post-Closing Adjustments.
 
(a)           Final Settlement Statement.  No later than thirty (30) calendar
days after Closing, Seller will prepare and deliver to Buyer, in accordance with
customary industry accounting practices, the final settlement statement (the
“Final Settlement Statement”) setting forth (i) each adjustment or payment that
was not finally determined as of the Closing, (ii) the calculation of such
adjustment and, (iii) the final  Initial Purchase Price (the “Final Initial
Purchase Price”).  No later than ten calendar days after receipt of Seller’s
proposed Final Settlement Statement, Buyer shall deliver to Seller a written
report containing any changes that Buyer proposes to make to the Final
Settlement Statement.  Buyer’s failure to deliver to Seller a written report
detailing proposed changes to the Final Settlement Statement by that date shall
be deemed an acceptance by Buyer of the Final Settlement Statement as submitted
by Seller.  The Parties shall agree with respect to the changes proposed by
Buyer, if any, no later than twenty calendar days after the Buyer’s receipt of
Seller’s proposed Final Settlement Statement.  The date upon which such
agreement is reached or upon which the Final Purchase Price is established shall
be herein called the “Final Settlement Date.” If the Final Initial Purchase
Price is more than the Closing Amount, Buyer shall pay Seller the amount of such
difference.  If the Final Initial Purchase Price is less than the Closing
Amount, Seller shall pay to Buyer the amount of such difference.  Any payment by
a Party shall be made by wire transfer of immediately available funds within
five calendar days of the Final Settlement Date.  Any adjustments requiring
additional payment by either Buyer or Seller shall also be made in the same
manner.
 
14.2                      Records.  Seller agrees to make the Records available
for pick up by Buyer as soon as is reasonably practical following the Closing
but in no event more than ten business days after the Closing.  Seller shall
have the right to review the Records during standard business hours upon
reasonable notice for so long as Buyer retains the Records.  If and to the
extent certain portions of the Records are subject to unaffiliated third party
contractual restrictions on disclosure or transfer, Seller agrees to use
reasonable efforts to obtain the waiver
 
40

--------------------------------------------------------------------------------


 
of such contractual restrictions; provided, however, that Seller shall not be
required to expend any money in connection with obtaining such waivers.
 
14.3                      Proceeds and Invoices For Property Expenses Received
After the Final Settlement Date.    Proceeds attributable to the Assets received
by a Party, or invoices for Property Expenses, or invoices paid by one Party for
or on behalf of the other Party which were not already included as an Initial
Purchase Price adjustment, shall be settled as follows:
 
(a)           Property Expenses.  Invoices for Property Expenses received by
Buyer which relate to operations on the Assets prior to the Effective Time shall
be forwarded to Seller by Buyer , or if already paid by Buyer, invoiced by Buyer
to Seller and Seller agrees to pay all such invoices as they become
due.  Invoices for Property Expenses received by Seller which relate to
operations on the Assets after the Effective Time shall be immediately forwarded
to Buyer by Seller, or if already paid by Seller, invoiced by Seller to Buyer.
 
(b)           Duration.  The provisions of this Section 14.3 shall apply until
the first anniversary of the Closing, after which time, Buyer agrees to release
Seller from all obligations and liabilities for Property Expenses related to the
Assets attributable to the period of time both before and after the Effective
Time.
 
                   14.4                     Further Assurances.  From time to
time after Closing, Seller and Buyer shall each execute, acknowledge and deliver
to the other such further instruments and take such other action as mat be
reasonably requested in order to accomplish more effectively the purposes of the
transactions contemplated by the Agreement.
 
14.5                      Survival.  The obligations of the Parties set forth in
this Article XIV shall survive the Closing in accordance with Section 16.12.
 
ARTICLE XV
ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION
 
15.1                      Buyer’s Assumption of Liabilities and Obligations.
Upon Closing and subject to the provisions of Sections 2.3, 6.3, 14.3 and 15.3,
and except for Retained Liabilities, Buyer agrees to assume and pay, perform,
fulfill and discharge all claims, costs, expenses, liabilities and obligations
accruing or relating to (a) the Assets, (b) the Material Agreements, and (c) the
ownership, development, exploration, operation or maintenance of the Assets or
the production, transportation and marketing of Hydrocarbons from the Assets
relating to periods after the Effective Time, including, without limitation, the
payment of Property Expenses, the payment of Taxes, royalties and overriding
royalties, and irrespective of whether the following obligations arose prior to
or after the Effective Time: the obligation to plug and abandon all wells
located on the Lands and reclaim all Well sites located on the Lands; and (d)
any other obligation or liability assumed by the Buyer pursuant to the
provisions of this Agreement (collectively, the liabilities referred to in this
Section 15.1 are referred to as the “Assumed Liabilities”).
 
15.2                      Seller’s Retention of Liabilities and
Obligations.  Notwithstanding Section 15.1 upon Closing and subject to the
provisions of Sections 2.3, 6.3, 14.3 and 15.3, Seller retains (a) all
liabilities for Taxes relating to the Assets which accrued prior to the
Effective Time and which remain unpaid at Closing; (b) all liabilities for any
damages, penalties, fines or other claims whatsoever arising from any legal
proceeding relating to the operations of the Assets prior to the Effective Time
(the “Retained Litigation Liabilities”); and (c) all claims, costs, expenses,
liabilities and obligations accruing or relating to any other obligation or
liability assumed by the Seller
 
 
41

--------------------------------------------------------------------------------


 
pursuant to the provisions of this Agreement (collectively, the liabilities
referred to in this Section 15.2, are referred to as the “Retained
Liabilities”).
 
15.3                      Indemnification.  After the Closing, Buyer and Seller
shall indemnify each other as follows:
 
(a)           Seller’s Indemnification of Buyer.  The Seller shall defend,
indemnify, save and hold harmless Buyer, its officers, directors, employees and
agents, from and against all Losses which arise from or in connection with: (i)
the Retained Liabilities; (ii) any matter for which Seller has agreed to
indemnify Buyer under this Agreement; and (iii) any breach of representations,
warranties, covenants, or agreements by Seller under this Agreement.   The
Seller’s indemnification of the Buyer herein expressly excludes any Losses,
matters or claims arising under Articles V and VI of this Agreement; except to
the extent such Losses are covered by clause (ii) or (iii) of the preceding
sentence.
 
(b)           Buyer’s Indemnification of Seller.  Buyer shall defend, indemnify,
save and hold harmless Seller, its officers, directors, employees and agents,
from and against all Losses which arise from or in connection with (i) the
Assumed Liabilities, (ii) any matter for which Buyer has agreed to indemnify
Seller under this Agreement, (iii) any breach of representations, warranties,
covenants, or agreements by Buyer under this Agreement; and (iv) all claims,
costs, expenses, liabilities and obligations accruing or relating to the
ownership, development, exploration, operation or maintenance of the Assets or
the production, transportation and marketing of Hydrocarbons from the Assets
relating to periods before and after the Effective Time.  Notwithstanding the
foregoing, Buyer provides no indemnification with respect to any matter listed
in Section 15.3(a)(i), (ii) or (iii).
 
(c)           Release.  Buyer shall be deemed to have released the Seller at the
Closing from any Losses for which Buyer has agreed to indemnify Seller
hereunder, and the Seller shall be deemed to have released Buyer at the Closing
from any Losses for which Seller has agreed to indemnify Buyer hereunder.
 
(d)           Survival.  The obligations set forth in this Section 15.3 shall
survive Closing in accordance with Section 16.12.
 
15.4                      Procedure.  The indemnifications contained in Section
15.3 shall be implemented as follows:
 
(a)           Coverage.  Such indemnity shall extend to all Losses suffered or
incurred by the indemnified Party.
 
(b)           Time.  As a condition precedent to each Party’s obligation to
indemnify the other Party, the Party seeking indemnification must deliver a
written Claim Notice to the indemnifying Party on or before the third
anniversary of the Closing Date, provided, however that there shall be no time
limitation with respect to: (i) the Retained Litigation Liabilities, (ii) Taxes;
and (iii) any provision in this Agreement whereby a Party has agreed to
indemnify the other Party and such provision, either expressly or by its
context, would require a Claim Notice to be delivered at a date later than the
time limitation set forth in this Section.
 
(c)           Claim Notice.  The Party seeking indemnification under the terms
of this Agreement (“Indemnified Party”) shall submit a written claim notice (the
“Claim Notice”) to the other Party (“Indemnifying Party”) which, to be
effective, must state:  (i) the amount of each
 
42

--------------------------------------------------------------------------------


 
payment claimed by an Indemnified Party to be owing, (ii) the basis for such
claim, with supporting documentation, and (iii) a list identifying, to the
extent reasonably possible, each separate item of Loss for which payment is so
claimed.  The amount claimed shall be paid by the Indemnifying Party to the
extent required herein within thirty calendar days after receipt of the Claim
Notice, or after the amount of such payment has been finally established,
whichever last occurs.
 
(d)           Information.  Within thirty calendar days after the Indemnified
Party receives notice of a claim or legal action that may result in a Loss for
which indemnification may be sought under this Agreement (a “Claim”), the
Indemnified Party shall give a Claim Notice to the Indemnifying Party provided
that the failure to deliver a Claim Notice within such time period shall not
affect the Indemnified Party’s right to indemnification hereunder unless the
Indemnifying Party can show that the defense of the Claim which is the subject
of such Claim Notice was materially prejudiced by the Indemnified Party’s
failure to provide timely notice.  If the Indemnifying Party or its counsel so
requests, the Indemnified Party shall furnish the Indemnifying Party with copies
of all pleadings and other information with respect to such Claim.  At the
election of the Indemnifying Party made within sixty calendar days after receipt
of such notice, the Indemnified Party shall permit the Indemnifying Party to
assume control of such Claim (to the extent only that such Claim, legal action
or other matter relates to a Loss for which the Indemnifying Party is liable),
including the determination of all appropriate actions, the negotiation of
settlements on behalf of the Indemnified Party and the conduct of litigation
through attorneys of the Indemnifying Party’s choice.  No settlement of a Claim
can result in any liability or cost to the Indemnified Party for which it is
entitled to be indemnified hereunder without its consent.  If the Indemnifying
Party elects to assume control, (i) any expense incurred by the Indemnified
Party thereafter for investigation or defense of the matter shall be borne by
the Indemnified Party  provided that in the event that (A) the Indemnifying
Party does not diligently pursue defense of the Claim or (B) a conflict of
interest exists between the Indemnifying Party and the Indemnified Party with
respect to such Claim or one or more defenses are available to the Indemnified
Party which are not available to the Indemnifying Party, the Indemnifying Party
shall pay the costs and expenses of counsel to the Indemnified Party, and (ii)
the Indemnified Party shall give all reasonable information and assistance,
other than pecuniary, that the Indemnifying Party shall deem necessary to the
proper defense of such Claim, legal action, or other matter.  In the absence of
such an election, the Indemnified Party will use its best efforts to defend, at
the Indemnifying Party’s expense, any claim, legal action or other matter to
which such other Party’s indemnification under this Section 15.4 applies until
the Indemnifying Party assumes such defense, and, if the Indemnifying Party
fails to assume such defense within the time period provided above, settle the
same in the Indemnified Party’s reasonable discretion at the Indemnifying
Party’s expense.  If such a Claim requires immediate action, the Parties agree
to cooperate in good faith to take appropriate action so as not to jeopardize
defense of such Claim or either Party’s position with respect to such Claim.
 
15.5                      No Insurance; Subrogation.  The indemnifications
provided in this Agreement shall not be construed as a form of insurance.  Buyer
and Seller hereby waive for themselves, their successors or assigns, including,
without limitation, any insurers, any rights to subrogation for Losses for which
each of them is respectively liable or against which each respectively
indemnifies the other, and, if required by applicable policies, Buyer and Seller
shall obtain waiver of such subrogation from their respective insurers.
 
43

--------------------------------------------------------------------------------


15.6                      Reservation as to Non-Parties.  Nothing herein is
intended to limit or otherwise waive any recourse Buyer or Seller may have
against any non-party for any obligations or liabilities that may be incurred
with respect to the Assets.
 
 
ARTICLE XVI
MISCELLANEOUS
 
16.1                      Expenses.  Except as otherwise specifically provided,
all fees, costs and expenses incurred by Buyer or Seller in negotiating this
Agreement or in consummating the transactions consummated by this Agreement
shall be paid by the Party incurring the same, including without limitation,
engineering, land, title, legal and accounting fees, costs and expenses.
 
16.2                      Notices.  All notices and communications required or
permitted under this Agreement shall be in writing and addressed as set forth
below.  Any communication or delivery hereunder shall be deemed to have been
duly made and the receiving Party charged with notice (i) if personally
delivered, when received, (ii) if sent by telecopy or facsimile transmission, on
the first business day on or after which such facsimile is successfully
transmitted and received, (iii) if mailed, five business days after mailing,
certified mail, return receipt requested, or (iv) if sent by overnight courier,
the first business day on or after such notice is sent by overnight
courier.  All notices shall be addressed as follows:
 
If to Seller:
 
PetroHunter Energy Corporation
1875 Lawrence Street, Suite 1400
Denver, Colorado 80203
Attention:  David E. Brody, Vice President and General Counsel
Telephone 303-893-1800
Facsimile 303-572-8972
 
If to Buyer:
 
Pearl Exploration and Production Ltd.
2500 Petro-Canada East Tower
111 - 5th Avenue S.W.
Calgary, Alberta T2P 3Y6
Attention:  Keith Hill, President and Chief Executive Officer
Telephone 604-689-7842
Facsimile 604-689-4250
 
With a copy to:
 
McCullough O’Connor Irwin LLP
1100-888 Dunsmuir Street
Vancouver, British Columbia  V6C 3K4
Attention:  Kevin Hisko
Telephone 604-687-7077
Facsimile 604-687-7099
 
44

--------------------------------------------------------------------------------


Any Party may, by written notice so delivered to the other Party, change the
address or individual to which delivery shall thereafter be made.
 
16.3                      Amendments.  This Agreement may not be amended nor any
rights hereunder waived except by an instrument in writing signed by the Party
to be charged with such amendment or waiver and delivered by such Party to the
Party claiming the benefit of such amendment or waiver.
 
16.4                      Assignment.  Prior to Closing, a Party shall not
assign all or any portion of its rights or delegate all or any portion of its
duties hereunder provided that Buyer may transfer all or any part of its rights
hereunder to a wholly owned direct or indirect subsidiary so long as it
continues to remain liable for the performance of its obligations hereunder.  No
such assignment or obligation shall increase the burden on Seller or impose any
duty on Seller to communicate with or report to any transferee, Seller may
continue to look to Buyer for all purposes under this Agreement.
 
16.5                      Announcements.  Seller and Buyer shall consult with
each other with regard to all press releases and other announcements issued
after the date of execution of this Agreement concerning this Agreement or the
transactions contemplated hereunder and, except as may be required by applicable
laws or the applicable rules and regulations of any governmental agency,
financing entity or stock exchange, Buyer or Seller shall not issue any such
press release or other publicity without the prior written consent of the other
Party, which consent shall not be unreasonably withheld.
 
16.6                      Confidentiality Agreement.  The Confidentiality
Agreement dated June 8, 2007 between the Parties controls all matters regarding
confidentiality of data and information, whether written or oral, obtained from
Seller in the Parties’ course of dealing prior to the Closing.  In the event a
Closing does not occur the Parties agree that the Confidentiality Agreement
shall continue to be in full force and effect pursuant to the terms and
conditions therein.
 
16.7                      Confidentiality.  Except as permitted herein, for a
period of two years following the Closing, the Parties shall maintain the terms
and conditions of this Agreement as confidential, except disclosures that as may
be required by court order, applicable laws, rules and regulations of
governmental agencies or stock exchanges.  Each Party shall inform the other of
such disclosures.  Unless prohibited by applicable law, the disclosing Party
shall provide the other Party with advanced notice of any such disclosure.
 
16.8                      Counterparts.  This Agreement may be executed by Buyer
and Seller in any number of counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute but one and the
same instrument.  Facsimile signatures shall be considered binding.
 
16.9                      Governing Law.  This Agreement and the transactions
contemplated thereunder, and any arbitration or dispute resolution conducted
pursuant hereto shall be construed in accordance with, and governed by, the laws
of the State of Colorado without reference to the conflict of laws principles
thereof.  The Parties agree that venue for any dispute pursuant to this
Agreement, or the transactions contemplated thereunder, shall be in state or
federal court in Denver, Colorado, and the Parties agree to be subject to the
jurisdiction of such venue and court.
 
45

--------------------------------------------------------------------------------


16.10                      Entire Agreement.  This Agreement constitutes the
entire understanding among the Parties with respect to the subject matter
hereof, superseding all negotiations, prior discussions and prior agreements and
understandings relating to such subject matter.
 
16.11                      Binding Effect.  This Agreement shall be binding
upon, and shall inure to the benefit of the Parties hereto and their respective
permitted successors and assigns.
 
16.12                      Survival.  The representations and warranties set
forth in this Agreement shall survive: (i) the Closing; and (ii) the delivery
and acceptance of the Assignment, Bill of Sale and Conveyance, subject to the
terms and conditions of this Agreement, for a period of three years following
Closing.  The other provisions of this Agreement shall survive the Closing if
they are expressly stated to survive the Closing or are required by their
context to survive the Closing.
 
16.13                      No Third-Party Beneficiaries.  This Agreement is
intended to benefit only the Parties hereto and their respective permitted
successors and assigns.
 
[Signature Page Follows]
 

46

--------------------------------------------------------------------------------



The Parties have executed this Purchase and Sale Agreement, effective as of the
Effective Date.
 


SELLER


PETROHUNTER HEAVY OIL LTD.




By:       /s/ David E. Brody               


Title:    President                




BUYER


PEARL EXPLORATION AND PRODUCTION LTD.




By:     /s/ Keith Hill                             
           Keith Hill, President and CEO
 
 
 
 
 
Purchase and Sale Agreement Execution Page
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 